Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 1 of 54



                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF FLORIDA

     IRA KLEIMAN,               as personal representative   of
     the estate of David Kleiman, and W&K INFO
     DEFENSE RESEARCH, LLC

                   plaintiffs
     v                                                                     Case No. 9:18-cv-80176 (BB/BR)

     CRAIG WRIGHT,

                   defendant.




                                   DECLARATION OF'GO                 N THOMAS GRIEVE

                   1.      I am a Partner of Piper Alderman. Piper Alderman is a commercial law firm with

     offices in Sydney, Melbourne, Brisbane and Adelaide. We have over 70 partners and over 300

     staff in total.

                   2.      I am over the   age of   2L and I make this declaration based on my personal

    knowledge.

                   3.      In making this declaration I draw on my expertise, having been a litigation Partner

    of Piper Alderman for 28 years. Prior to joining the Piper Alderman partnership, I was the

    Commissioner for Corporate Affairs in South Australia. As Commissioner for Corporate Affairs

    and in private practice, I have conducted and supervised complex litigation matters in Australia, in

    the Supreme Courts of New South Wales, South Australia, Victoria, Queensland and West

    Australia, various Registries of the Federal Court of Australia and the High Court of Australia and

    in the United Kingdom and Europe.

               4.         I have a high level of experience in both the private and public sectors across all

    facets of major commercial litigation.




    360 I 3683_l




                                                                                       f E{qr"-'
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 2 of 54



              5.       I am familiar with litigation matters both from the perspective of a plaintiff and                 a

     defendant. I recently completed two large matters that were being conducted in the Supreme

     Court of New South Wales and a further long running matter transferred from the Supreme Court

     of Victoria. The latter matter was the subject of hard fought interlocutory applications including

     issues concerning choice of forum and interpretation of an exclusive jurisdiction clause in a New

     York contract. I have current matters in the Supreme Courts of New South Wales and Victoria

     and a large commercial arbitration

             6.        The Federal Court of Australia is the national court of Australia having its own

     Federal jurisdiction and certain coterminous jurisdiction with the Supreme Courts of the various

     Australian States.

             7.       The Supreme Court of New South Wales is the highest court of the Australian State

     of New South Wales and its decisions are influential on Supreme Court's in other states.

     Decisions of the Court of Appeal of the Supreme Court of New South Wales are binding on all

     courts in New South Wales and are highly influential on courts in the other Australian States.

    Decisions of the High Court of Australia are binding on all Australian Courts.

             8.       I have been engaged by Rivero Mestre to assist this Honourable Court in respect to

    issues arising in the proceedings at hand.

             9.       I have been provided with a copy of Plaintiffs' Memorandum Challenging Craig's

    Privilege Designations and have been asked to provide an overview of Australia's attomey client

    privilege, and in particular, how it is applied to corporations that have been dissolved or

    deregistered.l




    I The terms "deregistration" and
                                     "dissolution" with respect to the winding up of a corporation are interchangeable.

                                                               2



                                                                                             PP 2
                                                                                            (-, U JU/2-2-e
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 3 of 54



             10.    Under Australian law, documents covered by the attorney client privilege are

     privileged from the moment of the communication. There is no need to "assert" or "claim" the

     privilege when the document is created and such documents remain privileged until privilege is

     waived by the holder of the privilege.

             11.    Whether a document is privileged depends upon the circumstances in which it is

     generated. Confidential communications and confidential documents containing legal advice

     (section 118 of the Evidence Act 1995 (Cth)) or documents created for the purposes of litigation

     (section I l9 of the Evidence Act 1995 (Cth)) are generally privileged.

     Copies of sections 118 and 119 of the Evidence Act 1995 (Cth) are attached as Exhibit A to this

     declaration.

             12.    Section 117 of the Evidence Act 1995 (Cth) defines confidential communications

     and 'confidential document' as follows:

            "confidential communication" means a communication made in such circumstances that,
            when it was made:
                          (a) the person who made it; or
                          (b) the person to whom it was made;
            was under an express or implied obligation not to disclose its contents, whether or not the
            obligation arises under law.

            "confidential document" means a document prepared in such circumstances that, when it
            was prepared:
                         (a) the person who prepared it; or
                         (b) the person for whom it was prepared;
            was under an express or implied obligation not to disclose its contents, whether or not the
            obligation arises under law.

            13.     A corporation's privilege is not extinguished by its dissolution,   and upon

    dissolution, the right to waive a corporation's privilege passes on to the Australian Securities and

    Investment Commission ("ASIC"). It is ASIC's stated policy not to waive that privilege.




                                                      J




                                                                                  f        Y               a
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 4 of 54



             14.    In Lane Cumbeline Pty Ltd       &   ORS v. Effem Foods PTY   LTD T/A Uncle Ben's of

     Australia fExtract], Federal Court of Australia, 14 November 1994, (1994) 126 ALR 58, the

     Federal Court of Australia ruled as follows:

            [O]nce it is established that the documents are privileged then the privilege is not lost
            unless there is a waiver express or implied by the person entitled for the time being to that
            privilege. In the present case it is clear that fthe dissolved corporation] has not waived the
            privilege. It is also clear in the letter from the IASIC] Commission that the Commission
            has not waived the privilege nor does it intend to. Furthermore, the applicants in the
            present proceedings [the dissolved corporation's investors] cannot waive the privilege
            because it is not their privilege. It is that of [the dissolved corporation]. Accordingly,
            nothing which they do or have done or which they say can have the effect of waiving the
            privilege that was originally vested in fthe dissolved corporation] and now vests in the
            Commission.

            I do not think that the right of confidentiality and privilege which the principle embodies
            has been lost as a result of the circumstance that fthe corporation] has been dissolved.
            Indeed, in my opinion the right has survived and has passed to the Commission.

     A copy of this judgment is attached   as   Exhibit B to this declaration.

            15.    In Kellert v Foate [2015] NSWSC 954, Mrs. Kellert was seeking documents from

     Australian Beverage, a dissolved corporation. The documents were in the physical possession       of
    Australian Beverage's former attorney and Mrs. Kellert wrote to ASIC asking it to waive the

    attomey client privilege. l20l5l NSWSC 954 per Harrison AsJ at [72]. ASIC responded that it is

    its "policy to neither assert nor waive privilege on behalf of deregistered companies." fat 60].

    Mrs. Kellert then applied to the Supreme Court of New South Wales to order the attorney to

    produce the documents [at   62] The court denied that request, finding thatlatT3l

           The client legal privilege of Australian Beverage has not been extinguished by its
           deregistration, nor has it been waived by any person or legal entity competent to do so. For
           these reasons, I decline to make an order that the solicitor produce the documents referred
           to in paragraph [3] of Mrs Kellert's notice of motion filed 3 February 2015 inthe new
           proceedings.

    A copy of this judgment is attached    as   Exhibit C to this declaration.




                                                          4



                                                                                        €
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 5 of 54



             16.      Further in Kellert v Foate Harrison AsJ at 1721, frnds that a company's legal

     professional privilege after it has been deregistered is "like other traditional common law rights

     flegal professional privilege] is not to be abolished or cut down otherwise than by clear statutory

     provision. Nor should it be narrowly constructed or artificially confined."

             17.      In Fletcher v Davidson 120071NSWSC 68 [at 20]and Kellert lat73l the NSW

     Supreme Court finds that where a company's documents are privileged, then the privilege claim

     should not be lost until there is a waiver, express or implied, by a person or entity competent and

     able to do so.

     A copy of this judgment is attached   as   Exhibit D to this declaration.

             18.      Based on the above caselaw, under Australian law even though a corporation has

     been dissolved, legal professional privilege is maintained in the corporation's documents absent a

     waiver by a competent entity or person.

             19.      The above conclusions are based on my experience practicing law in Australia for

     over 35 years, and the rulings of the Federal Court of Australia and the Supreme Court of New

     South Wales to which I have referred.

            20.       Pursuant to 28 U.S.C $ 1746(1), I declare under penalty of perjury under the laws

    of the United States of America that my statement here is true and correct.



            Dated: February 11,2020



                                                                   Gordon        Grieve




                                                          5
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 6 of 54




                                 Exhibit A
       Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 7 of 54
)'I]meBase 2020




Ividence Act 1995 [CTH] / Chapter 3-Admissibility of evklence / Part 3.1O-Privileges / Division 1-Clien
egal privilegC.lllS Legal advice


118 Legal advice
                  Evidence is not to be adduced if, on objection by a client, the court finds that adducing the
                  evidence would result in disclosure of:

                   (a)     a confidential communication made between the client and a lawyer; or

                   (b)     a confidential communication made between 2 or more lawyers acting for the client; or

                   (c)     the contents of a confidential document (whether delivered or not) prepared by the
                           client, lawyer or another person;

                  for the dominant purpose of the lawyer, or one or more of the lawyers, providing legal advice to
                  the client.
       Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 8 of 54
) TimeBase 2020




lvidence Act 1995 [CTH] /          Cha@y                     of evidence / Part 3.10-Privileg6 / Division 1-Clien




119 Litigation
                  Evidence is not to be adduced if, on objection by a client, the court finds that adducing the
                  evidence would result in disclosure of:

                   (a)     a confidential communication between the client and another person, or between a
                           lawyer acting for the client and another person, that was made; or

                   (b)     the contents of a confidential document (whether delivered or not) that was prepared;

                  for the dominant purpose of the client being provided with professional legal services relating to
                  an Australian or overseas proceeding (including the proceeding before the court), or an
                  anticipated or pending Australian or overseas proceeding, in which the client is or may be, or
                  was or might have been, a party.
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 9 of 54
                                         2.




                                Exhibit B
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 10 of 54




                68




                I,AKE CI,MBELINEPIYLTD aBd oTrFRs                        Y   EFIEM F.ooDs PTYffiD
                (Ves UNCLE BENS O[. AUSIRALIA)

                FEDERAL @URT OF AUSTRALIA
                                                               _   GENERAL DTVISION

                TAIVIBERLIN J

                4, 14 November 1994       - SYdneY
                practlcc and prucedurc - Prtvilege : k88! profcssional qrivileel --whether
                orivitere held by cgrlrpatry    ti-.-or irc cisiolution vcsts ln fuistralian Seclrities
                a;;ili";;dfiil;f"d           "l _ whether privitege cau be naiTrained tl
                                                                                              ":"ry! lf
                                                                                        ror oalnagGs  rn
                doqrmcnts whlrc   privilege ls held by a dissolvcd comPary       -   -ctaim
                                                                                           Disclqs_ure of
                rorm                           tegal c6sts    ln previous proccedirgs-    -
                     "i*i-bursiment"ot
                i..o]a.t,  of fees - whefti                                                    -
                                                      inplied or imputed waivcr of privilege Whetber
                u"i*" to naintaln privitege - Corporatlous law ss $ 576'
                                                                                        legal costs and
                   The applicants sought damages agaiqsj the respondent cornprising
                                                                            in resptct     a number of
                aiJUu.s-eiri"nts and m6neys l"oi ot iaid by the afrpficants            .of

                f.tij,Htri**;ffi  '1'o',.*',."t,";ijl'+,*l*:1ff;i,,o,I'.i1ifi hl'$:l
                dissolved in APril
                              1994.
                -i"  -
                       ibgs Triwl brought proceedings for repudiation of contract against first
                                                                                           the
                 ,"rp"rii", i"lf," Srptlt"'Coutt. firese_pqieedings were unsuccessful at
                 i;;i;; and on          a"d Trawl was lield liable to pay the c€sts of those
                                     "ppiai applicants
                                fne inOivUuai              at all materiat timarwere directors of Trawl
                 ".*r"Jir*.
                 ;;eil;*-"t"rs
                 --                of the debs  arid obligations  of'Trawl'
                                                                                       to continue their
                    ifr?appficants alleged that they weie induced, to invest in and/or
                                                   oi            and  misleadingconduct  and.fraudulent
                 inuesi*titr in Trad6y     reason     deceptive
                                                                                                  it was
                 ;;;AE;;]      ;irr-ptes'eniation-s o1 thi part of the respondent. In addition,
                 alleEed that. as a result     of their inv*tment,    they  becarne involved  in furthcr
                 litig"ation apart from Trawl litigation'
                   th;     ;;$r"dent southt to iu.".e prod_ucep     for inspecrion a large number of
                 ao"ui.,.n-trlauting to thl froceedingi at firsl-instance 1n! o1 aplealbetween Trawl
                                            -supteme
                 ;;; r''h;;;6ffi;,it in trti             F.ourt of.NewSouth lVales'T9o issues arose for
                 ;;;i;; ;;;ly, whetber irivilege             could.be rnaintained in respect of those
                 ;ffi;;d illf,|iigftt    of  ttre f.ct tfrat Trawt had been dissohed and whether there
                 ;;d b; wui"".6f privilege in retation to any of the documents.
                           "                                                  production and inspection
                      Ileld, dismissing the apPtication by the rcspondent for
                 of the documents:
                      (i) Uoon the assumption that the      doanments wcre subject     to legal professional
                                             entity in which the privilege in question was vested' That
                 "ri"if"-n5.-itJ;;-tf;
                 ;ffiifi;'fi;&;;"iit        it wai waived !V a nlrsgn or entity competent and able to
                                                                                  privilege passed to the
                                                   576 of the Cbrp6rations [.aw, the
                 waive it. Here, pursuant to   s

                 eiltiai""     S""i,rities dmmission which had decidcd not to asscrt or waive the
                 privilcge.
                                                             (vic) [190U AC 196; Prus'Grzybowski v
                          -E;riltct*^v AttomeyGeniemt
                          Ballivant
                                       (19sO   A Mn       z; AnomivGeiuml  (l!) -v.!aw$. (1e86) 161
                          ci-n izj; edalli gt; Balczr      v Evarc (sn'1n ALR 565'  oonsidered'

                       (iil Disctosurc of thc claims, in the sonse of prwiding mcmoranda of fees'
                                                                                          amount to an
                     6"}ilh*G t" counsct and counsel's fers di{ nol in the circu*llan-aT'
                                       pt*Gi.                      documouts which includod bricfs to
                     ;ilJ;;i        rt           in the undorlying
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 11 of 54




                     126 AI.R    58     LAKE CUMBERUNE v EFFEM        FooDs fl'ambertn J)                   59

                    counsel" advice from counscl, instructions to solicitors and communications to other
                    parties for thepurposc of legal advioe or legal proceedinp. If a bill oi"oits shovred
                    the nature of the instructioni       the advice,-it i,ould be p-rivileged ano airctooure or
                                                     -or
                    it mi_ght waivc pnvi]cge. If it did  not disclose such infoniation"ttrcn iiwoutd not be
                    ptntileeed.a.ng production of it would trot amount to waiver. Here, the mcmoranda
                5   of costs which had been prwided by the applicatrts did not disclose the nature or
                    content of the privilcged matcrial. Acmr,iiigy, disclosuro or ana ,"uaoae upon
                    thess memoranda did not amount to a use-6!-or partial di$ctos"*;i; t"g;it
                    priril"g"d lateria! so 8s to-prcducc an unfair advaniage which          iluil
                                                                                          lead to an
                    implicd or_imputcd waiver of privilege in relation to the documents unaerfing tllos€
               10   memoranda,
                              Packerv DCT [19851 I Qd R 2ZS, followed.
                              AnomeyGercruI (NT) v Mauhe (1986) 161CLR 475;69 ALR 31, considercd.
                              Goldhcrg v Ng (1994 unreported), distinguished.
               15
                     _
                       (iii) It was not uofair to allow the applicants to rety on the memoranda of fe,es and
                    similar dosuments without th-e,respondents having tlie right to examinc and consioer
                    the under$ng documents. when a party craimiig damlages i" n" naiure of costs
                    clected to rely upoq pri{ege, therc waia risk tbit the p"arry rnigrrroot-u" able
                                                                                                          to
                    Prqve th9 amount of its claim because the court could orily atciOi ttri ciaim on ttre
               20   basis of thc evidence which was placed bbfore it. This was d rnutt"t r* ro"rjderation
                    !f {c party claiming for the privitege . To hotd that whenevei ;;;.W       ;;"  a claim
                    for damages in the nature ofaosts and provided a tist of the coits ind-amounts in
                    rclpect of which the claim was made, but did not disclose uny            -io
                    advicc-    or instructions, the party had waived privilege in             "orruoications,
                                                                                       riiutio--n    all those
               25   underlying documents, would be ro undermine        i   basic-right to  wtriir a client was
                    entitled.

                    Application
                      The applicants sought, as part of their claim for damages aeainst the
                    respondelt, the costs of earlier legal proceedings. At issu-e wii whether
               30
                    certain documents relatirg to^ qlroie earlier leg-al proceedings were the
                    gubject gf leg{nrofessional privillge and, if so, inether that p'riviiege trao
                    been waived. The facts appear sufficiently from the judgment.


              35
                      A   I   Stilivan QC and J B Whittle for the appticants.

                      R   I   Bainton QC, R M Smith and      I   Deamer for the respondent.

                      Tamberlin J.
              40
                 Ihc natun of tln proceedkp
                    The respondent (uBA) j""F to ha.v9 produced for inspection a large
                 number of documents which relate to clainis for damages, u| the afplican"ts
                 in the pr-esent proceedings, comprising legal costs an-a dir6nnem'Cnts and
              45 moneys.lent o-r- paid.by the applicants concerning a number of legal
                 proceedings said to arise out of bi relate to invesnndnts by them in Tr;wt
                 Investnents Australia Pty t,td
                                                 $rawl) in 19g7 and subsequlnt yiars. rrawl
                 went into liquidation-and yT dissobad in April 1994. Tr'awaiJ noi" p"rty
                 to the present procedings before me.
              50       198?
                 -lq        {r-awl lrou-ght.p.roceedings fqr repq{iation of contract against
                 UBA rn the New south wales supreme couri These were nea.J uy 6le J
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 12 of 54




               60                            AIJSIRALIAN LAW REPORIS                      Fed G   ofA


               in the C.ommercial Division and were unsuccessful. An appeal was taken to
               the New South Wales Court of Appeal and this appeal too was unsuccessful.
               Trawl was held liable to pay the costs of those procecdings.
                  The individual applicants at all matelial times were directors of Trawl
               and guarantors of th-e debts and obligations of Trawl.
                  Th1 applicants allege that they were induced to invcst in and/or to
               continue'their investmeut in Trawl by reason of deceptive and misleading
               conduct and fraudulent oI rcgligent misrepresentations on the part of the
               respondent. Thc applicants say thai they relied on such misrepresentations
               ani conduct and tiii reliance-led them to make further investments, loans
               and expenditures and incur further liabilities as a result of their investments
               in Trawl. It is furthcr alleged that after they had invested in Trawl there was
               a series of additional and continuing misrepresentations and deceptive
               conduct which led to further losses and damages.
                   ln addition, it is alleged that as a result of their investment they became
               i""ofuJio further litiiation apart from the Trawl litigation arising-outof
               gu"" teer and a scrip-lien, ani that-this litigatiot l:Lus with, inter alia, the
               fNZ gaok and the National Mutual Royal Bank. The applicants seek as
               nart of their claim in the present proceedings to reoover as damageg mone)E
               Sorro*"4, paid or lent liy them in relation to the costs of such litigation,
               ;.-;t na't of Trawl witir UBA, and the other matters referred to above
               conceming the guarantees and the scrip lien.
                   Tne oJy tw6 issues before me present$ for decision are whether
                oriuif"""       be maintained in respeit of ceriain Trawl documents in the
                fi"lt oFin""infuct that the company has been dissolved and whether there has
               U-il"o *uiu"t of pri"il"ge in ielaiion to any of thc documents in respect
                                                                                              of
               *ni"n au*"ges in       the  nature of costs are claimed   by the applicants.

                Tln doanmuts
                   Privilege has been claimed to exist in_ respeca of 278 documentscomgr$e!
                in a tisi rttefred to as the Third Supplemintary List Amended Schedule 1
                miZ,. These documcnts relate to iiie proceedings at first,instance and on
                         U"tr""en Trawl and UBA in the Supreme Court of New South Wales.
                iff" dil;;ts are claimed to attract legal professional privilege and they-
                "on"ui
                .".p-*J a wide and varied range of. documgnts including           file notes of
                                notes of telephone ittendances, brigfs to counsel, facsimiles'
                -nfliloor,from cnunsel and correspondence with clients and corinsel.
                "ouL"r
                   A second and related group of documents to the Trawl documentsof
                referred to in argument is i-hat rihich is the subject of an tt"1{9q notice
                rotioo-nl"A on" behalf of the respondent on 29 August 1994, seeking
                discurery inter alia, of the following documents:
                       6(a) All summons. amended summons' statement of claim and/or affidavits filcd
                    i"              bmueht by any one or more of Lake Cumbeline Pty Ltd, Sands'
                       "],,Giainss
                    ii.i;;bir  anilor frilmori agiinst Atasco (Aust) Pty Ltd, Bruce Thomas Fasham,
                    ion b""n Wit*n and/or Kcil Oean Wilsoh in proceedingp in the Supreme Court
                    of New South Wates number 1223 of 1988.
                       6ft1 Alt documcnts nlating o the wo*    h  tespet of whigh
                                                                                   -the
                                                                                        claims enfubd
                    'Ablii;;i     ituco" in NS"I07 to tle Statanent-of ni   Sandl dated 2 March 1994
                    on madc
                         8 All docunents rclanngto
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 13 of 54




                    126 AI.R      58     I.AKE CIJMBERLINE v EFFEM   FooDs (tambedrn J)               61


                            (a)   {" wo*don9 bv Blakz Dawton waldmnforwhich trtc paynent       rcfued n
                                  h Annanrc Ns IM to thc statement of R-t sands dotui ;Ma;i    tggl tuve
                                  fuen madc; ond
                         (b)      any
                              -oker       fcu   due or paid to Bhlcc Dawson waldmn and ctained as danaga
               5
                          h tluse prcc*dhgf.
                    A third group of documents is that referred to, in the supplcmentary
                 statement of Peter Robert Horrobin dated 20 october 1994, ai being pRri
                    Ex A to that statement. That exhibit contains cop_ie_s-of memoranaa fo:rEgal
                    99sF io proceedingsin the supreme courts dr victoria ano New soritn
              10    wales agginlt the ANZ Bank incurred by Lake c\rmbeline ptv Ltd on
                    behalf of Mr P R Horrobin, M. sands ind tdobook rty rtd'totalting
                    $101,104.96. These proceedings are described as:
                             '    ANZ v Richard John sands and others No 6,446 of. rggz in the
                                  Supreme Court of Victoria.
              15             '    Idobbok Pty Ltd and others v ANZ No 4324 of rg94 in the
                          Supreme Court of Victoria.
                        ' ANZ    v Peter Robeit Honobin and others No 11145 of 1994 in the
                          Supreme C.ourt of New South Wales.
                    The memoranda include accounts for professional costs from Heidtman
              20 & c-o, solicito5s of sydney, referring to trie ANZ
                                                                     claim in whicn de dients
                 are stated to be Messrs Horrobin and sands. There are also memoranda
                 and accounts from Messrs strongman & crorrch, solicitors of Melbourne,
                 relal{g to Victorian Sypreme
                                                 Qnlq ptq:""gings concerning the alpncanti
                 and National Mutual Royal Bank (a|z) tlo +52+ of 1994 io tne
              25 court of vctoria. There are arso aicounfs                           Sirpre-e
                                                               and memoranau oicorts rihting
                 to matter No 6446 of 1992 between ANZ Banking Group Ltd and Richard
                   John Sands and others.
                   Thc submissions
              30      The first subm-ission by UBA relates to the documents referred to in
                   pa-ras rp) and 8 in the amended notice of morion of. 29 August 1994
                   referred to aboye
                                       _which relate to legal fees payable to Btut" Dawson
               '   Waldron (qDlV), the solicltors for Trawl who are ilso ttre soticitors for the
                   applicants in the matter before me.
              35     uBA,sals that, when the notice of motion came before the court, counsel
                   a-ppearing for the applicants stated that
                   documents in categories 60) and g and     9".*.yu. no objection to pioduclng
                                                               indicated ttrit tiose d^ocumenti
                   would be made available.
                      UBA submits that the statem€nts amounteri to a waiver of privilege in
              40   relation to such of those documents as attracted legat proiession"t pri"iies".
                   The documents have not been made available anl tti" ."rpooa*i-;;;;;;;
                   for inspection-of all of those documents including such of ihem as may
                                                                                              be
                   _slbieq
                            t9 Rrivilege on the ground that there has Seen un          waiver of
                   the privilege.                                              "*pr"o
              45      I am inforrred by counsel for the applicants that the statement rrade on
                   3 september 1994 to the effect that thi documents would be made available
                   was not intended b.y oounsel making the statement to waive *v pri"ileg" io
                   respect to such of these documents as are privileged, nor was ii intendid to
                   make them available to UBA The intentibn,           understand the position,
             50    was
                        -to
                            produce and make arailable such of"sI   tne aocuments as are not
                   prmleged
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 14 of 54




                e.                            AUSMAUAN I.AW REFORTS                      F6d C   ofA


                    accept the explanation given by ootrnsel for the applicants to thp €ffect
                     I
                that no itaim rot pri"itege was made because of a misundcrstanding q-s t9,
                *Ui"n of the dodtmenls were intended to come within the described
                catesories and that itwas never intended that privileged docurnents relating
                to tfie Supreme Court procecdings wolfd be made arnailable. It was not
                *"gn, to'call or cross-eiaurine counsel in relation !9 tlis question and I
                acciot thc statemcnts made to me from the bar table h this respect. In
                thesi cir*mstatrces, if it were necessary for me to decide the matter, I
                        that since the docrrments have not been made available           and since
                -^ia"r
                the claim for privilege is presently maintained_ the                        in   the
                                                                               -ambiguity
                statement of counsel was nof deliberate and tlerefort the privilegc in the
                ao"omrots has not been waived, and the documents should not be made
                available. In any went, for the reasonswhich I set out below,I consider that
                oooosct for the applicants did not have anY authotity.to waive privileg.e in
                t"lutioo to docui6nts the subjcct of the Trawl litigation because privilege
                in tUese decgments was never vested in the applicants in the present
                otffi;tffi;d          submission which   is made relates specifically to the 278
                documents        in  respect of which privilege is claimed in the Third
                Supplementary Hsdemended Sch 1 Part 2 referred to above'
                    itres" dofl;lents relate to the Trawl proceedings in 1988 and following
                years in the Supreme Court of New South Wales'
                ' The submission mrrde by counsel for the respondent is that because Trawl
                *6 airioV"d in April tl99+ there is no longertheanydocuments  pcnion or entity in
                existerce wnich can'claim       privilege  in respect of                 relating to
                theT;*t ftigation.       fte  onfy  party entitlCd to claim such privilegc-is Trawl
                *O ii c**i do so becausi it dies not exist anylonger-applies'
                                                                           longer. Acoordingly, in
                AiaUt of a oompetent claimant, the privilege no
                    The third submission which is made is that, shce the applicants are
                ctaiming damages in the nature of costs against the rcsponde-nt and because
                in"                       furnished memoranda of fees giving details of those
                                 has lieen a waiver of any privilgg-c which may have existed in
                       "-"fi*ots-have
                i"iS,'t't
                i"fuiioo "i" to the documents wtich are the sublect of and gave risc to those
                *""toin"a" in respect of which the legal work was done. In other words, it
                 is ruia,fot itampll, that if a memorandum of fces is relied on to quantiff
                       illfify o cl"im for costs by way of damages in the present proceedings
                 tl.o'Oi-[.oa".tion of such a memorandum of foes amounts to a waiver in
                 ""d
                 ;p*t a[ documents which relate to the transactions giving rise to that
                 -     "t
                 memorandum.
                         The fourth submission by UBA is that to make a claim in              these
                 otoceeOinns for reimbursement of the amounts paid and liabilities incurred
                 i"- .rsoeciof lecal fecs on their behalf in other proeeedings waives the
                 orivil&e and enf,des UBA to lnow what has been done so that as a matter
                 lfUurit fairness UBA can pmperly examine and contest 1[g 6leirn. UBA
                 savs that if,. for cxauple, a fonierence is charged for then tiBA is entitled
                 lo'foow wbat the conference was about; what was said at the conference;
                 wtat aCvie was girren; ho*' loug it took and whether it is a.proper and
                 teasoorUte clain is to quantum in tlat it related to the matter in respect-of
                 *nLn it was mado. To ieprivc UBA of this ability is to unfairly rely on the
                             An crantpte is-given of a litigant seekitg advice from counsel
                 ".i"if"ne.
                 6"fo.Jpr"*cdrnp ire oimcnced            and being told that the casc is hopeless
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 15 of 54




                     126 Al-R   58      LAKE CUMBEBLINE v EFFEM FOOOS (t'amberln J)                    &t

                     The client proceeds to litigation-and-lose,s, It is then said tirat this is a charge
                     which 1 respondent to the claim should not have to face without beiilg
                     property arrned with the necessary information and material to defend and
                     test the charge.
                5
                     The dissolutionof Tmwl
                     The documents in question relating to the Trawl litigation include file
                  notes of conferences between the solicitors and the app-licants, facsimiles
                  between solicitors and the applicants, correspondence, i6tes ofoonferences
               10 with oounsel, correspondence and communications with counsel, briefs to
                  counsel, and a number of other like documents.
                     For the purposes of the present decision I will assume that the documents
                  are subject to legal professional privilege. This is not conceded by UBA and
                  it is.still open to uBA, if it wishes, to dispute the privilege in respect of
               15 particular specified documents.
                     UBA in the present proceedings seeks inspection of all of these
                  documents.on the basis that the privilege claimed in respect of the New
                  South wales supreme crurt proceedings was that of rrawl and not of the
                  applicants. Trawl has been dissolved and therefore, so the submission goes,
               20 no  person or entity is able to assert privilege in respect of the documents.
                     The applicants agree that Trawl is the entity in which the privilege in
                  queslion was vested. They submit, however, that the documentsln queition
                  are 'butstanding property'' of rrawl within the meaning of s 576 of the
                  c-orporations I:w. The relevant parts of that section proviae as follows:
               2s
                       (1) where' after a company has been dissolved, there remains in this
                    jurisdiction or elsewhere outstanding property of the company, the estate and
                    intercst in the property, at law or in equity, of the company or iti iiquidator at the
                                                                                -utt
                    time when- the- company was.dissolved, tog€ther witt             clairns, rights and
                      remedies rhat the company or its liquidator ihen had in respect of ihe'property
               30     vests by force of this section in the Oommission.
                         (3) where a compqny is dissolved, then, notwithstanding that the book of the
                      company-vcst in thecommission by reason of subsection
                                                                               1ty, ttre person who was
                      the last director of the company or the persons who were ilie last directors of the
                      pTRuny befiore the company was dissolved shall retain the books of the cornpany
                      (other than any books of the comp,any tlat any liquidator of the compairy        ii
               3s     requqg{ to retain under subsection 542Q)\ for a period of 3 years after the date
                      on which the company was dissolved.

                       "Books'are defined_in s-9 of the Corporations Law to include ,.uny .,,
                    record of information" and/or "a document". ..Outslanding properry", in
              4A    relation to a body corporate that has been dissolvea is djfiirea ro mean
                    "ploperty . . . that was vssted in the body . . . when it was dissolved, but that
                    neither the body-nor its liquidator got in, realised on or otherwise disposed
                    of or dealt with".
                       "Property" is defined to mean "any legal or equitable estate or interest
              45    .-.. in real or personal property of any description,,. It would include
                    documents.
                      It is submitted on behaFof the applicants that the documents in question
                    are 'books" of rrawl within the meaning_of s 9 of the Law and that they
                    have vested in the Commission under s 526(l) of the'Law.
              50
                    _ As a result of s 576(1)- it is said that the interest of the company in the
                    books at the tme when the company was drssolved together wrth ali clarms
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 16 of 54




               64                               AI',STRAI.JAN LAW REPOBTS                       Fed C   dA

               rigbts and remedies that the compatry or its liquidator then .hud q res-pect
               ofthe property  vests by forcc of the scction in the Commission. The claim
               for  privil6ge in the documents is a relet/ant claim within s 576(1).
               Accdrdingly, it is said that any claim for privilege in the documents is no$r
               vested in the C-ommission.
                  Inouiries were made of the Qommission in relation to its intention as to
               claiming privilege in lhe Trawl document$. The Commission's reply dated 4
               November 199dwas to the cfiect that the Commission neither waived nor
               asserted any claim for privilege in the documents.
                  The Commission's leiter suggested that the applicants might wish to take
               steps to in effect reinstate the company, if tbey wished, so that privilege
               might be claimed.
                  Ido not for reasons set out below consider this to be necessary.
                  On the assunption, for the purpos€s of the present argument, that the
               278 documents contained in the Third Supplementary List are documeots
               which attract legal profesional privilege then the privilgUe in those
               documents is thaiof frawl. It is well settled law that the privilege is that of
               the client and not of the custodian.
                 lt is reasonably clear from a number of cases that a client's privilege will
               generally enure for the benefit of his or her successon in title who are
               isually ihe client's penonal representatives in the case of the death of an
               individual see Bullivant v Attomey-General Mc) I190U AC 196                 pet
                                                                                  ^t206
               Lord Lindley;Pnn-Grqbowskiv Everingham (L986) 44 ryIR7 at 12; see also
               Neoh and Eu, "The Duration of a clafun of kgal Professional Privilege"
               (1982) 12 Hong Kong LI 66 at 69-72; see also McNicol, Law of Privilege
                (1992, Law Book Co), PP 33 and 81.
                  ln Bullivant at ?16 Lord Lindley said:
                        The mere fact that a testator is dead does not destroy the privilege. Thc
                    privilege is founded upon the views which are taken in this country of public policy
                    . . . uni unless the pebple ooncerned ... waive it, the privilege is not gone      it
                                                                                                        -
                    remains.

                  In the case of a corporation there is little or no direct authority as to what
                happens to its right to claim privilege after dissolution. In Balcer v Evans
                (1987) 77 ALP. 565 at 567 Pincus J said:
                      Counsel for the first applicants argued that the dissolution of the company did
                    not put an end to the piivilege. Accepting that, it is not established that_b_y any
                    means the privitege was transmitted to the first applicanls: cI Minet v Motgan
                    (1873) LR 6 Cn epp 361. There, in a property dispute, oorrespondence between
                    predecesson in title and his solicitors was held privilcged. Since, as.I find, the now
                    hefunct company was the client, I can see no basis for upholding a claim of
                    privilege, at ihe instance of persons who were once interested in the company.
                    The privilege is that of the client.
                    The US Uniform Rules of Evidence, r 502(c) state:
                      The privilege may bc claimcd by the client, his guardian or conservator, the
                    oetsonil reprisentative of a deceased client, or the succcssor, trustee, or other
                    iitt ilar tepiesentativi:   of a   corporation, association,   or other   organisation,
                    whether or not in eilstence.
                    lnAttorney-Genaal (NT)         v Maurice (1986)161      CLR 475 at 490; 69 ALR
                31 at zt$l Deane J pornted out that legal professronal pnvilege
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 17 of 54




                        IzG A.R   68      I.AKE CUMBERUNE     v EFFEM Fooos (l'amberln J)                     65


                          . . - is a substantive general principle of the common law and not a mcre rute
                                                                                                               of
                          evidence that, subject to deffncd qiralifications and exocptions, a person is entitled
                          tq PP-serYe- the confidentiatity of confidential statem;n$ and other materials
                          which have bcen made or brought into existence for the sole purpose of his or her
                          secking or being furnished with legal advice by a practising lir+'yir or for the sole
                   S      puryory of preparing for cilsting or contimplatcd juilicial- or quasi-judicial
                          proceedings ., .
                        At CLR    490-1; ALR 41 his Honour said

                           _ Indeed,-the-plain basis of the decision of tbe majority of this court in Baker v
               10         canptull l(19$) r53 cr-R     52; 49 ALR 3g5l was rh-e acirptance of the principte
                           as a fundanental principle of our judicial sysrem . . . Lite otner iriiaitOiai
                           common law rights, it is not to be ab6lished oicut dorn otherwise than b!,
                                                                                                           "i;;
                           statutory provision. Nor should it be narrowly comtructed or artificially coinoia.
                           on the asslnlplion,jnade-for the purposes of the present argument, that
               I5F
               .        ..
                        the documents in the Trawl litigation satisfied the test of havin! been made
                        o1lrgugh-t into.existence for the sole purpose of seeking or beiig furnished
                       with legal advice gr.fo5 the sole purpose of prepafrng t"r Existing oi
                       contemplated legal judicial or quasi-judicial'pr6ceed'ings, the Tiawl
                       documents attract legal professional pridlege. Thirefore, iinry view, as at
               20      the date of dissolution of, Tra.n'r, th6 docuirents were privileled una tne
                       privilege was that of rrawl andthat privilege subsists un?it it ij",aGo uiu
                   person or entity oompetent and ablC to waive.
                   _ underthe nfo.rlsionl of the corporations Law this privilege passed to the
                   Commission which is the successoi to Trawl_in_respeit of ciiirns retating to
              25 the documeots. The c-ommission has decided noi to assert or waive -the
                  privilege.
                   . In gr oninion, once it is established that the documents are privileged
                  then the privilgg-e is not lost unless there is a w?ryer express or iinplied"by
                  the person entitled-for the time being to that privilege.
              30 it is clear that Trawl has not waived t6b privilefie. It is-alsoincleafin
                                                                                    the presenr case
                                                                                           the letter
                  from the c-ommission that the c-ornmission hai not waived the privilege nor
                  does it intend to. Furthernrore, the applicants in the present procejdings
                 cannot waive the privilege because i[ ls not their privileee. ft is that 6i
                 Trawl. Accordingly, nothing.whic} they do or have d'one oiwhich they say
              35 can have the effect o.f w.arec the privilege that was origina[y           vest;di;
                 Trawl and now vests in the Commisiion.
                     I do not think that the right of confidentiality and privilege which the
                 principle embodies has been lost as a result of thL circurnstan& that Trawl
                 has been dissolved. Indeed, in my opinion the right has survived and has
              40 passed to tbe Commission.
                 _ The.question might b€. tested this way. suppose the solicitor acting for
                 Trawl in that previous litigation_were asked         tn9 present proceedinls to
                                                                  _in
                 grv!evidenceas to the content of certain n-nvit9g9a idvices t"tti"tt *u.
                 to Trawl and its direcrors, the applicants;in 19g9. The solicitor would-have
                                                                                              fiu"n
              45 no authority or power to disclos'e that advice unless there had been waiver
                 by either Trawl or its successor, the c-ommission. until such waiver has
                 occurred-the pnvileg-e r_emains and thc solicitor has no authority to waive
                       the privilege. That is the position, in substance, which has arisen here.
                       There are privileged documents in the custody of the applicants or their
              50       agents and such pryilege-haq no1 ueen wai'aed nei& ilre priviGle
                       mntmue$ notwrthstandug the dssoluhon of Trawl
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 18 of 54




               60                             AUSTFAIIAN LAW REPORTS                           Fed C   otA


                    The practical reality, in the present case, is that thc advices, instructions,
                                              -
                conferinces, conve*ations, telephone calls, facsimiles and- other
                conrmunicuiions with Trawl and itelegal advisers taking place in 1987 and
                iutii *"t" conducted with the individual applicants on behalf of Trawl. To
                                                           -
                ;; ailow UBA to acce$s, inspect, and use                those onfidential
                communications in the present pro&edings is to act in a manner quite
                ;;tt"t to the expectations and' confidences whichofformed       the basis on
                                                                               material must
                wtti"l ffrose oommunications  were made.  Disclosure     such
                i"""it"tty op"n up the possible use of such oonfidential privileged material
                in the present proceedingP.
                -forine t"usdot given above I am therefore of the opinion that in relation
                to ihe Trawl docurients which UBA seeks to inspect, such inspection should
                be denied because in my view, on the assumption that the documents were
                ptlfit.g"a in the first place, the privilege stilLcxists and has not been waived.
                tnir it"oot to say th;t it is noi open to UBA to challenge. if it wishes                in
                r"irtioo to any pirticular documents as to whether the_y satisff the tests of
                oriuit"ne. It li iimptv to say that on the assumption they are privileged I
                ii""p1J" with the suUmission that this privilege has been loat as a result of
                the iissolution of the comPany Trawl.
                Waivcr
                  This submission is made both in relation to the Trawl litigation and to the
                othei proceedings referred to eartier. In relatioq to_these proceedilgs it is
                urlu..i by UBAihat by producing the memoranda of fees and that by suing
                to"recovfr the costs ini tne Trawl costs as damages privilege has been
                *"i""0 in relation to all documents recording work' conferences, briefs,
                documents, correspondence and papers in respect of which a claimhas been
                made for damages.
                --
                    1't broader iubmission made is that for the applicants to make a claim
                in the" present proceedings to recover costs of wbik done on their behalf
                entitlei UBA      t;
                                   know what has been done and to inspect all documents,
                advioes, correspondence, instructionS andcommunicationS in order to know
                   -Tbi each ilaim for work done by solicitors and counsel is sustainable.
                *nitfrei
                        utnu.ent is that there has besn an implied waiver of privilege within
                ttrc ptio"iples laid down in the Mawice case. That decision was recently
                appfiiO uod dircus."d in the decision of the New South Wales Court of
                ap'peat in Goldbery v Ng (11 July 1994, Nos CA40(D6p3, CA40440/93'
                unreported).
                     ln'Maurice at CLR 48?'8; ALR 39 Mason and Brennan JJ said:
                       The limiting effect of legal professional pn_"iltgt on the availability o.f evidence
                    otbirwise relJvant is confi-nc4 intcr alia, b1r thc doctrine of waiver. A litigant can
                    oi Jutr. waive bis privilegc directly through intentionally dlsclgsiqg protcct€d
                    malcrial. He can also loselhat proiection through a waivcr by implication. An
                    Irpii"O waiver occurs when, by riason-of somc condgct o-n lqo Ptrytlggc holder's
                    ouir. it becomes unfair to maiatain the privilege. The holder of tho privilege
                    It outa not be able to abuse it by using it tocreate an inaccgrale p€rocption of the
                    orotected communication. Profesrcr Wigmorc cxplains:
                    ' ifwlh.n his conduct touches a certain point U Aisctosurc, fairness rcquires that
                    hir'tti"it"ge shall ceaso whether he intended that result or DoL He cannot bc
                    if-f"["d, afrcr disclosing as mucb as hc pleascs, to withhold the- remaindcr .. . "
                       In order to ensure ihat the opposing litiSsot is not misled by an inaccurate
                    per@ptlon of the drsclosed ommumcahon, fairness will usually require that
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 19 of 54




                     126 Al-R   58    l"AtG €I,TMBERUNE v EFFEM FOODS (Iamberftn J)                    67


                       waivcr 8s to one part of a protected communication should result in waiver as to
                       the rest of the cmmunication on that subject matter .. .
                       . Hcnce, the implied.waiver inquiry is at bottom focused on tbc fairness of
                       imputing such a waiver. on this principle, an American court refuscd to i*pt" u
                s      waiver when thc persotr entitlcd to_the privilege, who had beeu subjected by;i,r;
                       order to 8n exceptionat, aocplerated discovery proccs, accidentally iisclosei some
                       protected communications . ..

                      . For the purposes of these reasons, I assume that the underlying
                     documcnts attract legal professional privilege and confine nryrseF fo i
               10    consideration of the question of waiver.
                       'The questiol then sinply is whether the disclosure of the claims, in the
                     sense of providing memoranda of fees, bachheets to counscl and oounsel,s
                     fees, amounts to aD implied.waiver of legal professionar privitege in the
                     rnderlyin_ g documents whicb include briefito counsel, advi& from-oounsel,
               ls    instnrctious- to_solicitors and communications        to other   parties   for   the
                     puryose of legal advice or legal proceedingp.
                       rn the Goldberg case th9 court of Appeal, by majority, concluded that
                     there had been a waiver of legal Brofessioryl privilege-beciuse Mr Goldberg
                     had made    'h   voluntary and mnsidered disclosure' of material in              iti
               20    privileged form to the Law Society in the belief that such disclosure would
                     not prevent him claiming-the immunity_sho{d another pergon, namely his
                     clients, seek to see the documents. Indeg4 in that case the i,aw soiiety
                     lgreed to consider the documenr$ on a privileged and confidential basis. Ai
                    Mahoney JA poins out at p 6 of his judgment, there was in the relevant
               25   sense a conscious disclosure of'the documents and ther6 was no intentional
                    election to waive the privilege.
                        In tbat case the clients of Mr Goldberg had communications with the l-aw
                    $g"qty- -and their oommunications had been treated as a complaint.
                    Nf clolapgrg was aslced by the society for an expranation in relation to his
              30    relationship with theclients and-hc produced the documents and gave the
                    information in question to the society in confidence and on thjbasis it
                    would not be further disclosed with a view to persuading the society not to
                    take any furthcr action. In this sense he used tdb documents and
                    inforuration to proflre a result adverse to his clients. In the event the
              gS    Sgg"q decided not to take any action against Mr Goldberg.
                       In- the subsequent proceedings
                                                       ry qe' Equity Division Mr Goldberg
                    ryught bysetting up legal professional privilege toprcvent the clients seeini
                    the vcry documents that had been used againit th6 dients in relation to thE
                    Iaw Society complaint.
              Q     _ In the light ofthe use of the documents by Mr Goldberg in relation to rhe
                    I-aw society both Mahoney and clarke JJA took the view that it would be
                    unfair to the clicnts of M1 Goldberg to prevent them having access to the
                    documents in the F4uity proceedings in circumstancels where the
                    documents had bccn used to their detriment by reason of the disclosure to
              45 9" _l+ry W"ty. Aocordingty, the court of                  Appeal   decided that
                                                                              -imputed
                 Mr croldberg had so mnducted          himself that the hS             to him an
                    intention towaive thc privilegc by intentionally performia! a deliberate act
                    which rendered it uirfair to the clicnt that thc privitege be maintained.
                      In'the present circumstances I do not oonsider that disclosure of the
              50    memoranda of fees, badaheets and simitar documents anounts to such a
                    use of pnuleged matcnal rn a way whrch a unfan to UBr4u
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 20 of 54




               58                             AUSIFAITAN LAW REPORTS                         FedColA


                   Disclosure of the memoranda of fees and other documents does not in
               *y *uy disclose the nature or contents of the advice or communications
               il'twe;; the applicants and their legal advisers. The memoranda of fees
               iimotv set out tfie dates and refer tolhe action takcn in respect of which a
               ctraise is made. The memoranda of fees were brought into existence, on
               t-n"ii"fuce, not solely for the purpose of obtaining legal advice or for use in
               ieeut pro;edings but for thi purpose of recording and raising chargesin
               ;d;dt of work-which had bei:n ilready oompleted. It is evident different   that the
               aoiu6ot. were made          or brougbt  into  existCnce  for  a  puqpose
               frlm. or beyond, the obtaining of legal advice or use in legal proceedjngs.
                   tn'pa6ri v DCf [19S5] 1 QA R 275 ne Full Court of the Supreme Court
               of Queensland heli thal legal professional privilege does not lttach to
                         in a solicitor's trust icoount ledger eicept to the exteDt that such
                ""t.i*
                entries record communications referablb to the relation of solicitor and
                ciient in a professional sense. The co-urt pointed out that the general nature
                of trust account ledgers is to record rnovement of money and to indicate
                matters in respect of which the movemetrt occurs.
                __-Td
                         decisioi in thai case refers to a number of earlier cases in which it
                has been held that bilts of costs rendered by a solicitor in detailed form and
                which disclosed communications concerning matters that were affected by
                orivilege were themselves prMleged. The tlpe of bills referred to in those
                ^aecisio-ns
                            were bills which-would disclose indirectly and sometimes more
                 -
                directly  instructions given by a client to his solicitors.
                   ln Fackzr a distinc-tion is-drawn between detailed bills of oosts and the
                ledser cards there under coruideration which were made simpty for thc
                ouf,rse o[ remrding movements of money and which did not necessarily
                ieta'te to matters reflrable to the relationship of solicitor and client. It is
                poilted out, for example, that a bill of costs sometimes embodies a
                '*ti"iiot,r history of fhe transaction and recites the nature of the
                oioi"*ioo.t s"."i"" in respect of which it is proposed to charge fees. In such
                 I ..r", if bill of costs shbws the nature oithe instructions or the      advice it
                will be     "
                          privileged  and  disclosure of it may  waive   privileg3. If jt does  not
                 disclose such i-nformation then it will not be privileged and production of it
                 will not amount to waiver. ln Paclcer, Andrews SPJ said at2[l?:
               .        In my view there is nothing in particular to set aside a bill of costs as forming
                     some  siecial catcgory of recoid of privileged information. Even bills of m.st1 may
                     on caieful scrutilny-in particular- cases- be shown not to contain--_privileged
                     information. Consideratibn of individual cases demonstratss tbat bills of.costs
                     frequently contain a history of rnattc_rs in rcspect of whiqh solicitors have been
                     coniulted by clients which discloses the nature of advice sought or given.
                     In the present case, I have perused the memoranda of costs which have
                   Uein proiiaed by the applicanis and I do not consider that they disclosc the
                   not*i or conteni of privileged material. I do not therefore consider that it
                       U" said that disciosureif and reliance upon these memoranda amouots
                   to a use of, or partial disclosure of, legally privileged material so as to
                   ""o
                   produce an'unfair advantage which wouid lead to an implied or imp,uted
                   i"i""r of privilege in    relation to the documents underlying those
                   memoranda] The- memoranda and the other documents are simpty
                   recording, in outline forrr, the work-which has been undertaken-9-th"
                   sofiAt"iioO in respect of which the       charges are raised and do not disclose
                   the Coot"ttt of the communlcattons, advtces, bnefr or conferences
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 21 of 54




                     126 AtR s8      LAKE CUMBERUNE v EFFEM FOODS (lambertrn
                                                                                 o                  69

                          As a rnore general proposition, UBA submits that it would be unfair to
                       allon, the applicants to rely on memoranda of fees and similar documents
                       without the respondent having the right to examine and consider the
                       ynderlying documents, with a view to seeing whether the work which was
                 - b-ging
                 5             c_harged for was relwant to the claiir by the clients; whether the
                      clients followed the advice which had been given, or whethei they ignored
                      it; whether the amount- of time spent was in fact spent or .iusiiRlo; or
                      whether the advioe and legal work was such as to justify the cfiarge tevieJ
               {n     or the quanfum of such charge.
                lv
                          [_hen a party claiuring damages in the nature of costs elec{s to rely on
                      pf$ege there is a risk that the party may not be able to provc the amount
                      of its claim because the court can only decide the claim on the basis of the
                      evidence which is placed before it. This is a matter for oonsideration by the
               ls party       claiming the privilege. The mere fact that a series of memoranda of
                      fees-ar9 produced which itemirse work done in respect of which charges are
                      made does not mean
                                                lhlt prmleggd documents which are chargedfor in
                      those memoranda are being unfairly used or that fairness reqriirjs ttrat ttrC
                     underlying docrrments must be madb available for inspection ind use by thi
              ZO     opposing     party.
                         If reliance is placed on privilege in circumstances where the amount
                     ctarged_is challenged then, if no evidence is forthcoming as to the nature of
                     the advice or the necessity
                                                      for !!e advice, it may be,-dbpending on th;
                     p-articular ci,rcumstances and evidence, that the i,onsiquence is "that the
              ZS claimant will fail.
                         If the murt were to hold that when a pjrty makes a claim for damages in
                     the nature of costs a.nd pro_ndgs a list or tnl costs and anounts in rJspeci
                    of which the claim is made, but does not disclose any conmunicatiLns,
                    advice or instruction+ s-uc! party has waived legal professionat privilege in
              30    relation    to.all those underlying documents ttre resutt would be, fu ;t fi;;
                    to undermine the basic right to which a client is entitled. It would hive the
                    consequence that thg olher party in later prooeedings is entitled to examine
                    the briefs, conmunications, instructions, retainers ind advices mnsidered
                    by the client and to-use information originally brought into existence in legal
              gs professional confidence for auy purpose it wishds in other titigati;n.1;
                    these circumstanc€s the prospeCt-ol such a result would su6stantially
                    fmpede freedom of oommunicalion between client and legal advisers, whicf,
                        at the very
                   tdiscussion        -hegt of the, privilege, by discourag-ng frei ano uninfuuiieo
                                  of the issues and questions in the feartf,aithese communications
              40 could later be disclosed to the severe disadvantage of the client.
                        In order to warrant such a result there must be a sound case made out of
                   unfairness to the party against whom the privilege is asscrted. In the preseni
                   case I do not coniidei th-at any such unfairnessf,ar b;;;il;;strated. The
                   lpplicants !av9 not $ought to us€-gr put in- evidence any of the privileged
              4s documents in the present proceedings nor have they otlierwise uied th6se
                   documents in an attempt to gain any advantage over UBA.
                   C-archlrliotts
                     I summarise my conclusions in this matter as follows:
              50     (1) In relation to the Trawl litigation I consider that there has been no
                   waiver of that privilege by either of the partres entrtled to $raile rf namely
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 22 of 54




               70                        AI,.'STRAI.IAN I.AW REPORTS             F6d   c qlA




               a waiver   of
                                 I dismiss the application by the respondent seeking
               production     its inspection of the documents referred to in these reasons
               and I order that the costs of this application be reseryed.

               Order
                 (1) The respondent's application for inspection be dismissed'
                 (Zi me ooslts of this apflication be reserved.

                    Solicitors for thc applicans: Blal<e Dawson Waldmn.

                    Solicitors for the respondent:   SIy   &   Weigall,

                                                                          PETER RENEIIAN
                                                                               BARRISTER
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 23 of 54
                                         3




                                 Exhibit C
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 24 of 54




                                  Supreme Court

                                  New South Wales




        Case Name:                Kellert v Foate

        Medium Neutral Citation   [2015] NSWSC 954

        Hearing Date(s):          21 May 2015

        Date of Orders:           17 July 2015

        Decision Date:            17 July 2015

        Jurisdiction:             Common Law

        Before:                   Harrison AsJ

        Decision:                 The Court orders that:

                                  ln proceedings    201 417 5345


                                  (1) I decline to make an order as sought in paragraph
                                  [3] of the plaintiff's notice of motion filed 3 February
                                  2015.

                                  (2) The proceedings are dismissed as against the first
                                  defendant.

                                  (3) The statement of claim, so far as it relates to the
                                  second defendant, is stood over for directions before
                                  the Registrar at 9.00 am on 31 July 2015.

                                  ( ) The plaintiff is to pay the first defendant's costs of
                                  the proceedings on an ordinary basis as agreed or
                                  assessed.

                                  The Court further orders that:

                                  ln proceedings 2008/289756 and 20081281722

                                  (1) The notices of motion filed 3 February 2015 are
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 25 of 54




                                listed for directions before the Registrar at 9.00 am on
                                31 July 2015.

                                (2) I decline to make the consolidation order in
                                paragraph [2] of the notices of motion filed 3 February
                                2015.

                               (3) Costs are reserved.

        Catchwords             SUMMARY JUDGMENT - whether the proceedings or
                               the statement of claim disclose a reasonable cause of
                               action - costs claimed against legal representation
                               under s 348 Legal Profession Act 2004 (NSW) and s gg
                               Civil Procedure Act 2005 (NSW) - whether statutory
                               claims for costs should be made by way of notice of
                               motion in the original proceedings - whether an action
                               for collateral abuse of process can be brought against a
                               party's solicitor - subpoena to produce documents from
                               a deregistered company - whether privilege can survive
                               deregistration - whether proceedings should be
                               consolidated

        Legislation Cited      Civil Procedure Act 2005 (NSW)
                               Corporations Act 2001 (Cth)
                               Federal Court Act 1976 (Cth)
                               Legal Profession Act 1987 (NSW)
                               Legal Profession Act 2004 (NSW)
                               Migration Act 1958 (Cth)
                               Uniform Civil Procedure Rules 2005 (NSW)

       Cases Cited             A Goninan & Co v Atlas Steels [2003] NSWSC 956
                               Attorney-General (NT) v Maurice (1986) 161 CLR 475;
                               69 ALR 31
                               Ballina Shire Council v Ringland [1999] NSWSC 11
                               British American Tobacco (Australia) Ltd v Peter
                               Gordon [2006] NSWSC 1473
                               General Steel lndustries lnc v Commissioner for
                               Railways (NSW) [1964] HCA 69; (1964) 112 CLR 125
                               Grant v Downs (1976) 11 ALR 577; (1976) 135 CLR
                               674
                               Lake Cumbeline Pty Ltd v Effem Foods Pty Ltd (Vas
                               Uncle Ben's Australia) (1994) 126 ALR 58
                               Leerdam v Noori & Ors (2009) ALJR 553; [2009]
                               NSWCA 90
                               Lloyd Foyster v ANZ Banking Group Ltd (Supreme
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 26 of 54




                                    Court (NSW), 8 December 1997)
                                    Lemoto v Able Technical Pty Ltd (2005) 63 NSWLR
                                    300; [2005] NSWCA 153
                                    Maple v David Syme & Co [1974] 1 NSWLR 290
                                    McHenry v Lewis (1882) AC 397
                                    New Cap Reinsurance Corporation Ltd (in liq) v Daya
                                    [2008] NSWSC 763
                                    O'Brien v Bank of Western Australia Ltd [2013] NSWCA
                                    71
                                    Spencer v Commonwealth [2010] HCA 28; (2010) 241
                                    cLR 118
                                    Swaab v Commissioner of the NSW Police Service
                                    [2005] NSWSC e01
                                    Williams v Spautz [1992] HCA 34; (1992) 174 CLR 509

        Category:                   Procedural and other rulings

        Parties:                    Susan Melinda Kellert (Plaintiff)
                                    Anthony Stuart Foate (First Defendant)
                                    David George Brooks (Second Defendant)

        Representation              Counsel:
                                    R Jefferis (Plaintiff)
                                    M Darke SC (First Defendant)

                                    Solicitors:
                                    Kenneth Harrison (Plaintiff)
                                    HWL Ebsworth Lawyers (First Defendant)

       File Number(s):              2008I 281 7 22, 20081 2897 56, 20 1 4t7 5345

       Publ ication Restriction     Nit


       JUDGMENT
       1      HER HONOUR: There are three proceedings before this Court in which notices
             of motion are to be determined. Substantive judgments have been delivered in
             the eadier proceedings 2008/289756, Australian Beverage Distributors Pty Ltd
             v Susan Kellert ("the appeal proceedings") and 20081281722, Australian
             Beverage Distributors Pty Ltd y Susan Melinda Kellert ("the statutory demand
             proceedings"). The third proceedings are new, 2C14n5345, Susan Kellert v
             Anthony Stuart Foate ("the new proceedings").
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 27 of 54




        2      It would be   an understatement to say that there was procedural confusion at
               the commencement of the hearing. The best way to set out this judgment,       I


               think, is to first dealwith the new proceedings, followed by the notices of
               motion in the appeal proceedings and the statutory demand proceedings. ln
              the new proceedings, lwill deal with the first defendant's notice of motion
              seeking summary judgment, then the plaintiff's notice of motion seeking
              production of documents.

        3     After judgment was reserved, by agreement, the parties fonrvarded
              supplementary submissions concerning the production of the documents of
              Australian Beverage Distributors Pty Ltd. I have now received written
              supplementary submissions from the plaintiff and first defendant.

        (1)   The new proceedings (2014175345)
        4     ln the new proceedings, the plaintiff is Susan Melinda Kellert ("Mrs Kellert").
              The first defendant is a solicitor, Anthony Stuart Foate. The second defendant
              is David George Brooks ("Mr Brooks"). Mrs Kellert relied on her affidavit
              affirmed 19 March 2015 and two affidavits of her solicitor Kenneth Harrison
              sworn 19 March 2015 and 15 May 2015. Mr Foate relied on the affidavit of his
              solicitor Alisha Sarah Hutchinson sworn 18 September 2014. Mrs Kellert was
              represented by Mr Jefferis of counsel. Mr Foate was represented by Mr Darke
              SC. For convenience and ease of understanding, I shall refer to Mr Foate as
              "the solicitor".

        5     Mr Brooks was the alleged authorised officer or employee and director of
              Australian Beverage Distributors Pty Ltd ("Australian Beverage"). To date, Mr
              Brooks has not been served with the statement of claim. Not surprisingly, he
              did not attend this hearing. Hence, no orders have been made in relation to
              him. These proceedings, so far as they refer to him, have been stood over to a
              future date. On 15 November 2009, Australian Beverage was deregistered
              (Ex 1Dl1).

       6      So far as the solicitor is concerned, the new proceedings involve his alleged
              conduct when he represented Australian Beverage in relation to the original
              Local Court proceedings ("the Local Court proceedings"), the appeal
              proceedings and the statutory demand proceedings, all involving Mrs Kellert.
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 28 of 54




        The proposed amended statement of claim (Ex A)
        7    The factual background to Mrs Kellert's claims against the solicitor, as pleaded
             in the proposed amended statement of claim ("PASC'), is as follows:

             (a)     Mrs Kellert is a former employee of Australian Beverage: PASC, [1].

             (b) The solicitor was, at all material times, a solicitor conducting   legal practice
             under the name "Catalyst Legal" from premises in Newcastle, and was
             engaged to act as a solicitor for and behalf of Australian Beverage: PASC, [2].

             (c)     On 6 December 2006, Australian Beverage terminated Mrs Kellert's
             employment without notice: PASC, [6].

        The Local Court proceedings
        8    On 14 March 2007, Mrs Kellert commenced proceedings in the Local Court
             against Australian Beverage for breach of contract in relation to her dismissal:
             PASC, [7].

        9    On 15 February 2008, the Local Court gave judgment in favour of Mrs Kellert in
             the sum of $1 1,819.94 plus interest, and also indicated that Mrs Kellert was to
             be awarded costs although the costs order was not finally made until 21 April
             2008: PASC, [9]-t111.

        The appeal proceedings
        10   On 17 March 2008, the solicitor filed, on behalf of Australian Beverage, a
             summons in the Supreme Court of New South Wales appealing the decision of
             the Local Court, the solicitor having certified, for the purposes of s 347 of the
             Legal Profession Act 2004 (NSW), that there were reasonable grounds for
             believing that the appeal had reasonable prospects of successt PASC, [12]-
             [13].

        11   On 24 September 2008, at the hearing of the appeal proceedings, Australian
             Beverage was granted leave to file an amended summons which replaced all
             previous grounds of appeal with new grounds, the solicitor having again
             certified that there were reasonable grounds for believing that Australian
             Beverage's appeal had reasonable prospects of success: PASC, [16]-t181.
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 29 of 54




        12   On 29 October 2008, the Supreme Court dismissed Australian Beverage's
             appeal and ordered it to pay Mrs Kellert's costs of those proceedings as
             agreed or assessed: PASC, [19].

        13   On 11 November 2008, Mrs Kellert caused a statutory demand seeking
             payment of $14,026.07, being the amount of the Local Court judgment in her
             favour plus interest to 4 November 2008, to be served on Australian Beverage
             pursuant to s 459E of the Corporations Act 2001 (Cth): PASC, 125l-1261.

        The statutory demand proceedings
        14   On 27 November 2008, the solicitor filed or caused to be filed on behalf of
             Australian Beverage in the Supreme Court an originating process seeking to
             set aside the statutory demand, supported by an affidavit of Mr Brooks, that
             raised issues and allegations which it had propounded against Mrs Kellert in
             the Local Court proceedings or raised in the appeal proceedings: PASC, [27]-
             [2e].

        15   On 12 February 2009, before its application to set aside the statutory demand
             had been determined, and unbeknownst to Mrs Kellert, Australian Beverage's
             directors resolved to wind up Australian Beverage: PASC, [33].

        16   On 16 February 2009, the originating process was dismissed with costs.

        The pleaded causes of action
        17   Against that background, Mrs Kellert pleads four claims against the solicitor in
             the new proceedings. They are:

        18   First, Mrs Kellert alleges that, on 17 March 2008, when the solicitor filed and
             arranged for service of the summons commencing the appeal proceedings, he
             breached and/or disregarded the provisions of ss 345 and 347 of the Legal
             Profession Act and continued to disregard or to be in breach of those
             provisions: PASC, t211.I shall refer to this as the first s 347, Legal Profession
             Act claim.lt is based on the summons being reformulated shortly before the
             hearing of Australian Beverage's appeal.

        19   Secondly, Mrs Kellert alleges that by commencing the statutory demand
             proceedings on behalf of Australian Beverage and thereafter, when he
             continued to act for Australian Beverage, the solicitor was in breach of ss 345
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 30 of 54




              and 347 of the Legal Profession Act. I shall refer to this as the second s 347,
              Legal Profession Acf claim: PASC, [36].

        20    Thirdly, Mrs Kellert alleges that the solicitor breached s 99(1) of the Civl
          .   Procedure Act 2005 (NSW) by certifying the summons commencing the appeal
              proceedings for the purposes of s 347 of the Legal Profession Acf, and filing
              and arranging for service of that summons: PASC, [23]. I will refer to this as the
              first s 99(1), Civil Procedure Act claim. Mrs Kellert asserts that the solicitor was
              negligent, incompetent or guilty of misconduct in certifying that Australian
              Beverage's appeal had reasonable prospects of success.

        21    Fourthly, Mrs Kellert alleges that the solicitor breached s 99(1) of the Civl
              Procedure Acf when, on 27 November 2008, he commenced the statutory
              demand proceedings on behalf of Australian Beverage and, thereafter, when
              he continued to act in those proceedings. I will refer to this as the second s
              99(1), Civil Procedure Act claim. Mrs Kellert alleges that, in so acting, the
              solicitor was negligent, incompetent or guilty of misconduct. ln the particulars to
              this claim, Mrs Kellert further asserts that the solicitor caused Australian
              Beverage to rely on an issue or issues, which to his knowledge, it had
              abandoned before or during the Local Court proceedings and the appeal
              proceedings: PASC, [37].

       22     Fifthly, Mrs Kellert alleges that the solicitor's actions in commencing the
              statutory demand proceedings were an abuse of process and designed to
              delay, defeat and/or deny her entitlement to the judgment awarded to her in the
              Local Court proceedings: PASC, [39]. I will refer to this as the tort of abuse of
              process claim.

       Relief sought
       23     Mrs Kellert seeks the following relief:

       24     Firstly, pursuant to s 99 of the Civil Procedure Act, that she be indemnified by
              the solicitor with regards to the costs she incurred in the appeal proceedings
              and in the statutory demand proceedings.
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 31 of 54




        25   Secondly, similar relief for an indemnity as to costs in relation to the
             proceedings mentioned above sought against the solicitor, pursuant to s 348 of
             the Legal Profession Act,

        26   Finally, Mrs Kellert seeks an award for damages and wasted costs from the
             solicitor arising from his alleged abuse of court process.

        Notices of motion
        27   There are two notices of motion to be determined in the new proceedings, one
             by the solicitor filed 18 September 2014 seeking summary judgment, and the
             other by Mrs Kellert filed 3 February 2015 seeking orders that the solicitor
             produce specified documents for inspection (paragraph [3]), and leave be
             granted to file an amended statement of claim (paragraph [10]). Other orders
             sought in this notice of motion were not pressed. Paragraphs [11] and l12l
             relate to the second defendant and they have been stood over to a future date.

        Summary judgment
        28   The solicitor's notice of motion seeks orders summarily dismissing the
             proceedings against him, pursuant to rule 13.4 of the Uniform Civil Procedure
             Rules 2005 (NSW) ('UCPR"), or striking out the statement of claim insofar as it
             pleads claims against him, pursuant to UCPR 14.28, together with orders for
             costs. The basis on which the solicitor seeks these orders is that the
             proceedings and the statement of claim do not disclose any reasonable cause
             of action against him.

       29    For the purposes of his motion, the solicitor takes the allegations pleaded in the
             PASC against him at their highest. However, if the proceedings were to
             continue to trial, I accept that a number of those allegations would be
             vigorously disputed.

       The law
       30    UCPR 13.4(1) provides that the Court may dismiss proceedings generally, or in
             relation to any claim for relief, in three circumstances. These are, if the
             proceedings are frivolous or vexatious, if no reasonable cause of action is
             disclosed or if the proceedings are an abuse of the process of the court.
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 32 of 54




        31   UCPR 14.28(1) provides that the Court may at any stage of the proceedings
             order that the whole or any part of a pleading be struck out if the pleading
             firstly, discloses no reasonable cause of action or defence or other case
             appropriate to the nature of the pleading, secondly, has a tendency to cause
             prejudice, embarrassment or delay in the proceedings, or thirdly, is otheruvise
             an abuse of the process of the court.

        32   UCPR 14.28(2) provides that the court may receive evidence on the hearing of
             an application for an order under subrule (1).

        33   ln O'Brien v Bank of Western Australia Ltd 120131 NSWCA 71 the Court of
             Appeal applied the High Court decision of Spencer v Commonwealth [2010]
             HCA 28; (2010) 241 CLR 118. ln Spencer the High Court was concerned with s
             31A(2) of the Federal Court Act 1976 (Cth) but the following principles are of
             general application (at [3] in O'Brien):

                    "(a)   On a summary judgment application, the real issue is whether there is an
                    underlying cause of action or defence, not simply whether one is pleaded (at
                    t23l).
                    (b)  The critical question can be expressed as whether there is more than a
                    'fanciful' prospect of success (at [25]) per French CJ and Gummow J) or
                    whether the outcome is so certain that it would be an abuse of the process of
                    the court to allow the action to go fonruard (at [54] in the judgment of the
                    plurality). Demonstration of the outcome of the litigation is required, not an
                    assessment of the prospect of its success.
                    (c) Powers to summarily terminate proceedings must be exercised with
                    exceptional caution (at [55], French CJ and Gummow J all24l)."
       34    See also GeneralSfeel lndustries lnc v Commissioner for Railways (NSW)
             [1964] HCA 69; (1964) 112 CLR 125 at 129.

       35    I shall discuss the statutory claims first, followed by the tort of abuse of process

             to ascertain whether or not the pleading discloses reasonable statutory claims
             and causes of action against the solicitor.

       The statutory claims in the PASC
       36    The relevant statutory provisions are ss 347 and 348 of the Legal Profession
             Act and s 99 of the Civil Procedure Acf. They are as follows.

       37    Sections 347 and 348 of the Legal Profession Acf relevantly read:

                    "347 Restrictions on commencing proceedings without           reasonable
                    prospects of success
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 33 of 54




                   (1)  The provision of legal services by a law practice without reasonable
                   prospects of success does not constitute an offence but is capable of being
                   unsatisfactory professional conduct or professional misconduct by a legal
                   practitioner associate of the practice who is responsible for the provision of the
                   seruice or by a principal of the practice.
                   (2)  A law practice cannot file court documentation on a claim or defence of a
                   claim for damages unless a principal of the practice, or a legal practitioner
                   associate responsible for the provision of the legal service concerned, certifies
                   that there are reasonable grounds for believing on the basis of provable facts
                   and a reasonably arguable view of the law that the claim or the defence (as
                   appropriate) has reasonable prospects of success.


                   348 Costs order against law practice acting without reasonable
                   prospects of success
                   (1) lf it appears to a court in which proceedings are taken on a claim for
                   damages that a law practice has provided legal services to a party without
                   reasonable prospects of success, the court may of its own motion or on the
                   application of any party to the proceedings make either or both of the following
                   orders in respect of the practice or of a legal practitioner associate of the
                   practice responsible for providing the services:
                           (a) an order directing the practice or associate to repay to the party to
                           whom the services were provided the whole or any part of the costs
                           that the party has been ordered to pay to any other party,
                           (b)  an order directing the practice or associate to indemnify any party
                           other than the party to whom the services were provided against the
                           whole or any part of the costs payable by the party indemnified.
                   (2) The Supreme Court may on the application of any party to proceedings on
                   a claim for damages make any order that the court in which proceedings on
                   the claim are taken could make under this section.
                   (3) An application for an order under this section cannot be made after a final
                   determination has been made under this Part by a costs assessor of the costs
                   payable as a result of an order made by the court in which the proceedings on
                   the claim concerned were taken.
                   (4) A law practice or legal practitioner associate of the practice is not entitled
                   to demand, recover or accept from a client any part of the amount for which
                   the practice or associate is directed to indemnify a party pursuant to an order
                   under this section."
       38   There are two claims made pursuant to s 99 of the Civil Procedure AcL Section
            99 relevantly reads:

                   "99   Liability of legal practitioner for unnecessary costs
                   (cf Act No 52 1970, section 76C; SCR Part 52A, rules 43 and 43A)
                   (1)  This section applies if it appears to the court that costs have been
                   incurred:
                           (a) by the serious neglect, serious incompetence or serious
                           misconduct of a legal practitioner, or
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 34 of 54




                            (b) improperly, or without reasonable cause, in circumstances for
                            which a legal practitioner is responsible.
                    (2) After giving the legal practitioner a reasonable opportunity to be heard,
                    the court may do any one or more of the following:
                            (a) it may, by order, disallow the whole or any part of the costs in the
                            proceedings:


                            (ii) in the case of a solicitor, as between the solicitor and the client,
                            (b) it may, by order, direct the legal practitioner:

                            (ii) in the case of a solicitor, to pay to the client the whole or any part
                            of any costs that the client has been ordered to pay to any other
                            person, whether or not the client has paid those costs,
                            (c)  it may, by order, direct the legal practitioner to indemnify any party
                            (other than the client) against costs payable by that party.


        39   Senior counsel for the solicitor's main submission in relation to the statutory
             claims for costs is that the two s 347, Legal Profession Acf claims should be
             made by way of notice of motion in the original proceedings. Notices of motion
             have been filed by Mrs Kellert in both the appeal and statutory demand
             proceedings.

        40   As authority in support this proposition, he relied upon Lemoto v Able Technical
             Pty Ltd (2005) 63 NSWLR 300; [2005] NSWCA 153. ln Lemoto, a solicitor
             sought leave to appeal from a costs order made by a District Court judge
             against a solicitor pursuant to s 198M of the Legal Profession Act 1987 (NSW).
             The Legal Profession Act 1987 was repealed by the Legal Profession Act 2004
             in order to adopt national model legal profession provisions. Section 198M is
             the predecessor of s 348 of the Legal Profession Act 2004 and is in almost
             identical terms. ln Lemoto, McColl JA under the heading "Procedural matters"
             at [143] and [145] stated:

                    '[143] The primary judge noted, correctly,   that there is no formal procedure
                    for dealing with a s 198M application. ln the absence of regulations to the
                    Legal Profession Act or District Court Rules regulating the procedure to be
                    adopted when an issue arises under s 198M, the procedure to be adopted was
                    a matter for the judge: see Brendon v Spiro [1938] 1 KB 176 a|192, per Scott
                    LJ; Bahaiv Rashidian [1985] 1 WLR 1337. The procedure must be devised
                    having regard to the principles of naturaljustice. lt should be fair and "as
                    simple and summary as fairness permits": Ridehalgh (at 238).
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 35 of 54




                    [145] Where the application is made by a party, it should be made by notice
                    of motion supported by an affidavit: see Sorridimiv Moro & Anorl2004l
                    NSWCA 168.'
        41   So far as the new proceedings are concerned, after hearing the submissions
             for the solicitor, counsel for Mrs Kellert submitted that he was not going to
             vigorously argue against the proposition that the applications under s 99 of the
             Civil Procedure Act and s 347 of the Legal Profession Acf should not be
             determined by way of notice of motion in their original proceedings (T32.1 1-
             16).

        42   lt is an abuse of process to have sets of proceedings that seek the same relief,
             as I discussed in Lloyd Foyster v ANZ Banking Group Lfd (Supreme Court
             (NSW), 8 December 1997). ln that judgment, I referred lo McHenry v Lewis
             (1882) AC 397 and Maple v David Syme & Co 119741 1 NSWLR 290. ln
             McHenry v Lewis, a plaintiff attempted to sue a defendant for tl'te same matter
             in two courts in England. Jessel MR at 400 said:

                    "ln this country, where the two actions are by the same man in Court governed
                    by the same procedure, and where the judgments are followed by the same
                    remedies, itis prima facie vexatious to bring two actions where one will do.
                    And, indeed, this has been recognised, I believe, for ages by the practice of
                    the old Court of Chancery, which always put a Plaintiff to his election by an
                    order of course if he was suing for the same cause of action both at Law and
                    in Equity."
       43    ln Maple v David Syme & Co, the plaintiff brought concurrent defamation
             proceedings in New South Wales and Victoria. Master Cantor held that the
             action in New South Wales should be stayed as being vexatious and an abuse
             of process of the Court. ln argument, reference was made to McHenry v Lewis.
             The Master concluded that in light of the undoubted hardship to which the
             defendant would be subjected by having to defend himself in two courts, it
             seemed to be proper to stay the proceedings in New South Wales. There is
             force in this argument. Having concurrent proceedings on foot subjects the
             solicitor to additional costs and resources in meeting identical claims in a
             number of proceedings. Seeking the same orders in the notices of motion in
             the appeal proceedings and the statutory demand proceedings as in the new
             proceedings is an abuse of the process of the Court.
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 36 of 54




        44   Applications in relation to s 348 orders should be made by way of notice of
             motion in the original proceedings. lt follows that the same procedure should
             also be adopted in relation to costs applications pursuant to s 99 of the Civil
             Procedure Act.

        45   lt is my view that these applications for costs should be dealt with by the
             motions already filed in the appeal proceedings and the statutory demand
             proceedings. ln the new proceedings, the costs claims pleaded in the PASC,
             so far as they relate to the solicitor, should be struck out and dismissed.

        Abuse of process
        46   The next issue in the new proceedings is whether the tort of abuse of process
             is maintainable against the solicitor who acted for a party in legal proceedings.

        47   ln Williams v Spautz   [1   992] HCA 34; (1992) 174 CLR 509 at 526-527 , the High
             Court held that proceedings may be stayed as an abuse of process:

                    "...when the purpose of bringing the proceedings is not to prosecute them to a
                    conclusion but to use them as a means of obtaining some advantage for which
                    they are not designed or some collateral advantage beyond what the law
                    offers."
        48   lt is well established that a party alleging that proceedings are an abuse of
             process bears a heavy onus: see Ballina Sh,re Councilv Ringland [1999]
             NSWSC 11, Hidden J atl47l.

        Consideration of Leerdam v Noori
        49   Senior counsel for the solicitor drew this Court's attention to the Court of
             Appeal's decision in Leerdam v Noori& Ors (2009) ALJR 553; [2009] NSWCA
             90 per Spigelman CJ (with whom Allsop P and MacFarlan JA agreed) which he
             submitted is fatal to Mrs Kellert's pleaded cause of action of abuse of process.

       50    ln Leerdam, the brief facts are that Noori sought a protection visa under the
             Migration Act 1958 (Cth) upon his arrivalfrom Afghanistan in 1999. The
             Minister for lmmigration and Multicultural and Indigenous Affairs ("the Minister")
             refused to issue a visa. Noori sought review of that decision in the
             Administrative AppealTribunal ("the AAf"). Leerdam acted as the Minister's
             solicitor for the AAT hearing. The AAT affirmed the Minister's decision. Noori
             contended that Leerdam did not provide any or sufficient particulars at the
             AAT. The Full Court of the Federal Court held that Noori had been denied
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 37 of 54




             procedural fairness. After a rehearing in the AAT, Noori was issued a
             protection visa and was also released from immigration detention. Noori
             commenced proceedings in the Supreme Court alleging that Leerdam, Sparke
             Helmore Lawyers (being vicariously liable for the actions of Leerdam) and the
             Minister, by their conduct in connection with the first AAT proceeding,
             committed the torts of misfeasance in public office and collateral abuse of
             process, rendering them liable in damages. Leerdam and Sparke Helmore
             Lawyers sought leave to appeal from the decision of the primary judge
             declining to summarily dismiss or strike out the claims against them. Leave to
             appealwas granted and the appealwas allowed.

        51   ln Leerdam, Spigelman CJ dealt with the issue of abuse of process. At [29]to
             [32], [35] to [40] and [44] Spigelman CJ stated:

                    '[29]  The principal submission advanced on the part of appellants on the
                    collateral abuse of process issue was the proposition that the tort can only be
                    committed by a party to proceedings. The tort cannot, the appellants
                    submitted, be committed by a legal representative of the party. lt was common
                    ground that there was no case which extended liability for this tort beyond a
                    party in Australia, or in other common law nations in which the tort has
                    developed such as New Zealand, Canada or England. There were, however,
                    cases in the United States of America which did so.

                    t30l  On one view it could be said that, because there was no authority of the
                    relevant character, it would not be appropriate to decide the matter on a strike
                    out basis. However, alternatively, it may well be that the reason there is no
                    relevant case law is precisely because the conclusion is obvious.

                    [31] lt is necessary to distinguish the tort from the broader based concept of
                    'abuse of process' which arises in the context of stay applications or assertions
                    of miscarriage of justice. (See most recently PNJ v The Queen [2009] HCA 6;
                    (2009) 83 ALJR 384 at [3].) Although cases on the tort may inform the broader
                    concept (see Williams v Spautz [1992] HCA 34; (1992) 174 CLR 509 at522-
                    523), the reverse does not necessarily work.

                   I32l Significantly for present purposes, the issue has been considered and
                   determined by the Full Federal Court in Emanuele v Hedley (Federal Court of
                   Australia, 19 June 1998, unreported). ln a joint judgment Wilcox, Myles and
                   Nicholson JJ said: '... lt seems clear that ... an action for abuse of process is
                   available only against the party who actually instituted the proceedings: See
                   Williams v Spautz... This is logical because the essence of the tort is that the
                   proceeding was instituted for an improper purpose. lf the person who actually
                   instituted the proceeding had a proper purpose, the claim of an abuse of
                   process must fail irrespective of the motives and conduct of people who
                   enforce the decision to institute the proceedings. No doubt a person may act
                   through a servant or agent in instituting a proceeding, in which case the
                   purpose of the principal will be the relevant purpose.'
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 38 of 54




                    t35l The passagesin Williams v Spautz... to which their Honours referred in
                    Emanuele v Hedley supra were:
                            .  'Central to the tort of abuse of process is the requirement that the
                            party who has instituted proceedings has done so for a purpose or to
                            effect an object beyond that which the legal process offers' (at 523).
                            .  ' .., This Court has regarded the purpose of the party instituting the
                            proceedings as of crucial importance' (a|524).
                            .   See also the references to'the purpose in bringing proceedings' (at
                            526).

                    136l This and other relevant authorities all focus on the conduct of a party,
                    generally the plaintiff. This Court has accepted that a defendant can commit
                    the tort. (See Hamer-Mathew v Gulabrai (No 2) (1994) 35 NSWLR 92 and on
                    appeal Gulabrai v Hamer-Mafhew (New South Wales Court of Appeal, 26 June
                    1997, unreported). See, however, R P Balkin and J L Davis Law of lorfs (3rd
                    ed ) (2004), Buttenruorths Australia at 125.241.)

                    [37]  The history of the tort of collateral abuse of process was discussed by
                    Priestley JA in Spautzv Gibbs (1990) 21 NSWLR 230 atpp2TO-2BO and by
                    Clarke JAin Hanrahan v Ainsworfh (1990) 22 NSWLR 73 at 115-120. lt is
                    pertinent to note that their Honours made reference to the leading American
                    text Prosser and Keeton on the Law of lorts, then in its Sth edition, and to
                    United States case law.

                    t38] lt is sufficient for present purposes to state that the matter has been
                    determined by an intermediate court of appeal in Emanuele v Hedley, although
                    the United States authorities, upon which the first respondent relied in this
                    Court, were not considered by the Full Federal Court.

                    [39] The proposition for which the first respondent contends involves a
                    significant expansion of the tort into spheres of conduct that are othenvise
                    regulated, particularly by professional ethical standards. lssues of coherence
                    of the law arise, which have not been fully agitated in this Court.

                   [40] I am not prepared, in the absence of any authority from jurisdictions that
                   are directly appropriate in the Australian context, to determine that the decision
                   of the Full Federal Court is clearly wrong. (See Farah Constructions fty Ltd v
                    Say-Dee Pty Ltdl2O07lHCA22; (2007) 230 CLR 89 at [135].) ln my opinion, it
                   is not clearly wrong.



                   l44l As I am of the opinion that Emanuele v Hedley is not clearly wrong, both
                   the trialjudge and this Court would follow it. The contingency of a special
                   leave application is not sufficient to refuse to apply the strike out test."
       52   On 2 November 2009, the High Court dismissed Leerdam's special leave
            application.

       53   Mrs Kellert submitted that the conduct of the solicitor, in taking steps to
            proceed with the application to set aside the statutory demand may, after
            examination of relevant records and documents of Australian Beverage
            Distributors, amount to an abuse of process.
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 39 of 54




        54   Leerdam establishes that the tort of collateral abuse of process can only be
             committed by a party to the proceedings. Leerdam is clear authority that the
             cause of action for the tort of collateral abuse of process cannot be brought
             against a party's solicitor. This claim is doomed to fail and should be
             dismissed.

        55   Counsel for Mrs Kellert submitted that I should not strike out the PASC for a set
             period of time in order to give them time to see if they can obtain the files from
             Australian Beverage, which would include the solicitor's advice from ASIC, the
             appropriate authority. Counsel for Mrs Kellert submitted that if they did not
             obtain the files after a period of 30 or 42 days the PASC could be guillotined as
             against the solicitor (T34.19-21).

        56   The basis for this submission was that something may come to light if ASIC
             consented to waiving legal professional privilege over the documents of
             Australian Beverage and those documents produced and examined by Mrs
             Kellert's solicitor. Accordingly, at this stage, although I am of the view that the
             PASC is doomed to fail, I will first dealwith Mrs Kellert's application for
             production of documents, because it may change this position.

        Application for production of the files of Australian Beverage Distributors
        57   Mrs Kellert seeks (in her notice of motion at [3]) an order that the solicitor
             produce to her the following documents for inspection:

                    "3(a) All correspondence (of whatever type and nature emanating from
                    Catalyst Legal Pty Ltd ACN 109 948 692 (Catalyst Legal) or the First
                    Defendant
                    (b)   All correspondence from Australian Beverage Distributors and or any of
                    its officers and/or directors to Catalyst Legal and/or the First Defendant
                    (c) All briefs to counsel prepared by Catalyst Legal or by the First Defendant
                    (d) All advices from counsel
                    (e) All memoranda and notations and/or records of attendances on any party
                    in relation to the First Defendant's conduct of the followers matters:
                           (i) Local Court proceedings No 2007/2357 (Susan Melinda Kellert v
                           Australian Beverage Distributors
                            (ii)
                               Supreme Court proceedings No 2008/289756 (Australian
                            Beverage Distributors v Susan Melinda Kellert)
                            (iii) Supreme Court proceedings No 2008i281722 (Auslralian
                            Beverage Distributors v Susan Melinda Kellert)."
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 40 of 54




        58   These documents are currently in the physical possession of the solicitor. On
             15 November 2009, Australian Beverage was deregistered pursuant to s
             601A8 of the Corporations Act.

        59   On 18 May 2015, subsequent to the hearing and after this judgment was
             reserved, Mrs Kellert's solicitor, Mr Harrison, wrote to ASIC to ascertain its
             position on this issue of client legal privilege. ASIC was advised that Mrs Kellert
             was seeking production of the solicitor's files relating to the appeal proceedings
             and the statutory demand proceedings. Mr Harrison requested ASIC to advise
             of its position and indicate if there was any objection on its part to the
             production of these documents and if so, the nature of that objection.

        60   On 27 May 2015, Ms Denise Kelly, Analyst Property Law Group of ASIC wrote
             to Mrs Kellert's solicitors in the following terms:


                    Effect of deregistration
                    I confirm the company was deregistered on 15 November 2009 under s 60148
                    of the Corporations Act 2001 (the Act). As a result of deregistration:
                    a) all property the company held on trust at deregistration belongs to the
                    Commonwealth
                    b)   all non-trust property the company owned at deregistration belongs to
                    ASIC
                    c)   ASIC is generally the only party legally able to deal with the property of the
                    company.
                    ASIC's policy regarding books and records generally
                    ASIC does not take possession of a deregistered company's books. Nor does
                    it grant access to a deregistered company's books in another party's
                    possession. This is because:

                    a) while ASIC may be vested with a company's books due to deregistration,         it
                    has no specific knowledge of their existence and the circumstances
                    surrounding their creation
                    b) the documents may be the subject of legal professional privilege and it is
                    not appropriate for ASIC to determine whether or not the nature of those
                    documents is such as to attract the privilege
                    (c) it is ASIC's policy to neither assert nor waive privilege on behalf of
                    deregistered companies
                    d)  other remedies are available and more appropriate z(eg service of a
                    subpoena on the party in actual possession of the documents and/or
                    reinstatement of a deregistered company).
                    e)   Finally, ASIC does not obiect to parties seeking a court order that:
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 41 of 54




                             i.    the documents sought do not attract legal professional privilege
                             ii.   the party in possession produce the documents to the applicant."
        61   Hence, ASIC is the only party legally able to deal with the property of
             Australian Beverage. From the schedule reproduced earlier, most if not nearly
             all of the documents sought by Mrs Kellert are the subject of client legal
             privilege. ASIC's policy is to neither assert or waive privilege on behalf of the
             deregistered Australian Beverage. ln other words, ASIC does not waive
             privilege, but rather takes a neutral position. However, ASIC does not object to
             Mrs Kellert seeking from this Court an order that the solicitor produce the
             documents to her.

        62   Mrs Kellert says that in these circumstances, it is now open to the Court to
             determine if production should be ordered and whether the circumstances are
             such that it is in the interests of justice to make such an order.

        63   Counsel for Mrs Kellert argued that the documents in Australian Beverage's
             legal files ought to be produced because they are relevant to the facts in issue.
             ln support of this proposition he referred to New Cap Reinsurance Corporation
             Ltd (in liq) v Daya [2008] NSWSC 763, where Austin J considered the question
             of what a "fact is in issue" citing British American Tobacco (Australia) Ltd v
             Peter Gordon [2006] NSWSC 1473, where Brereton J stated that a fact is in
             issue if it is in the field of contest between the parties.

        64   Mrs Kellert says that each of the court documents filed by Australian Beverage
             were verified by the solicitor. According to Mrs Kellert, the material to be
             produced from the solicitor's files forms the basis for the actions involving the
             conduct of the solicitor, who conducted the three matters for Australian
             Beverage. She says that the material and correspondence contained in the
             solicitor's files will demonstrate what transpired and goes to the facts in issue.

       65    The solicitor submitted that if the documents had some potential relevance to
             an issue in the proceedings, that would not warrant an order that they be
             produced if they are privileged. Further, according to senior counsel for the
             solicitor, the relevance of the documents is said to be that they go to the
             special costs orders claimed in the current statement of claim.
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 42 of 54




        66   I am of the view that   the PASC, as it stands, is doomed to fail, and the special
             costs orders should be sought in the other two proceedings. Even if I take a
             wider view and assume these documents are relevant to the special costs
             orders, the solicitor's files are the subject of client professional privilege.

        67   The solicitor is the legal practitioner to whom the privileged communications
             had been made by Australian Beverage. While the privilege is not his, neither
             is it for him to waive it. Absent instructions from his client, he is not entitled to
             disclose any privileged communications: see Granf v Downs (1976) 11 ALR
             577; (1976) 135 CLR 674 at 686.

        68   ln Lake Cumbeline Pty Ltd v Effem Foods Pty Ltd (t/as Uncle Ben's Australia)
             (1994) 126 ALR 58 at 64, Tamberlin J pointed out that there is little or no direct
             authority as to what happens to a claim for client legal privilege after dissolution
             of a company. His Honour referred to Attorney-General          fil   v Maurice (1986)
             161 CLR 475; 69 ALR 31 at 40-41 where Deane J said this of legal
             professional privi lege:

                    "...[t]is a substantive general principle of the common law and not a mere rule
                    of evidence that, subject to defined qualifications and exceptions, a person is
                    entitled to preserve the confidentiality of confidential statements and other
                    materials which have been made or brought into existence for the sole
                    purpose of his or her seeking or being furnished with legal advice by a
                    practicing lawyer or for the sole purpose of preparing for existing or
                    contemplated judicial or quasi-judicial proceedings ...
                    lndeed, the plain basis of the decision of the majority of this court in Baker v
                    Campbell (1983) 153 CLR 52 ; 49 ALR 3851 was the acceptance of the
                    principle as a fundamental principle of our judicial system ... Like other
                    traditional common law rights, it is not to be abolished or cut down othenruise
                    than by clear statutory provision. Nor should it be narrowly constructed or
                    artificially confined."
        69   ln Lake Cumbeline, Tamberlin J continued at 65, that on the assumption that
             the documents attracted legal professional privilege:

                    "... Therefore, in my view, as at the date of dissolution of Trawl, the documents
                    were privileged and the privilege was that of Trawl and that privilege subsists
                    until it is waived by a person or entity competent and able to waive.
                    Under the provisions of the Corporations Law this privilege passed to the
                    Commission which is the successor to Trawl in respect of claims relating to the
                    documents. The Commission has decided not to assert or waive the privilege.
                    ln my opinion, once it is established that the documents are privileged then the
                    privilege is not lost unless there is a waiver express or implied by the person
                    entitled for the time being to that privilege. ln the present case it is clear that
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 43 of 54




                       Trawl has not waived the privilege. lt is also clear in the letter from the
                       Commission that the Commission has not waived the privilege nor does it
                       intend to. Furthermore, the applicants in the present proceedings cannot waive
                       the privilege because it is not their privilege. lt is that of Trawl. Accordingly,
                       nothing which they do or have done or which they say can have the effect of
                       waiving the privilege that was originally vested in Trawl and now vests in the
                       Commission.
                       I do not think that the right of confidentiality and privilege which the principle
                       embodies has been lost as a result of the circumstance that Trawl has been
                       dissolved. lndeed, in my opinion the right has survived and has passed to the
                       Commission."
        70   ln Lake Cumbeline, Tamberlin J concluded that the privilege had not been lost
             as a result of the dissolution of the company and declined Uncle Ben's
             Australia's permission to inspect the documents.

        71   Similarly, in Swaab v Commissioner of the NSW Police Service [2005] NSWSC
             901, Hidden J answered the question as to whether privilege can survive
             deregistration. His Honour at [16] was not persuaded that deregistration
             extinguishes the privilege and, adopted the reasoning of Tamberlin J in Lake
             Cumbeline, where his Honour considered that there were circumstances in
             which privilege can still be asserted.

        72   The reason Tamberlin J upheld the claim for the company's legal professional
             privilege after it had been deregistered in Lake Cumbeline is that, "like other
             traditional common law rights fiegal professional privilege] is not to be
             abolished or cut down othenrvise than by clear statutory provision. Nor should it
             be be narrowly constructed or artificially confined" (at [65] citing Deane J in
             Maurice at 41).

       73    I adopt   the reasoning of Tamberlin J in Lake Cumbeline and Hidden J in
             Swaab. Client legal privilege involves confidential communications between
             solicitor and client. The client legal privilege of Australian Beverage has not
             been extinguished by its deregistration, nor has it been waived by any person
             or legal entity competent to do so. For these reasons, I decline to make an
             order that the solicitor produce the documents referred to in paragraph [3] of
             Mrs Kellert's notice of motion filed 3 February 2015 in the new proceedings.

       74    Since the claim for client legal privilege in relation to Australian Beverage's
             solicitor's files has been upheld, no new information has come to light which
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 44 of 54




             would change my position regarding the PASC. ln my view, it is doomed to fail
             insofar as it relates to the solicitor, the first defendant.

        75   The result is that proceedings 2014175345 as against the first defendant are
             dismissed.

        76   So far as paragraph [10] of Mrs Kellert's notice of motion seeking an order that
             she be granted leave to file an amended statement of claim is concerned, I am
             of the view that the PASC, as it relates to the solicitor, is doomed to fail, there
             is no utility in making this order.

        (21 The appeal proceedings (200812897561and the statutory demand
        proceed   i   n   gs (2008/2   817 221

        77   ln the appeal proceedings and the statutory demand proceedings, the plaintiff
             is Australian Beverage and the defendant is Mrs Kellert.

        78   As previously stated, in these proceedings Mrs Kellert has already filed almost
             identical but case specific notices of motion.

        79   ln the statutory demand proceedings, Mrs Kellert seeks by way of notice of
             motion filed 3 February 2015 the following orders:

                           "1. An order that pursuant to Section 14 of the Civil Procedure Act 2005 the
                           Court dispense with any rules of the Court.
                           2. An order pursuant to Rule 28.5 of the Uniform Civil Procedure Rules 2005
                           that these proceedings be consolidated with proceedings numbered
                           2O0BI 28   17   22 and 2O 1 4 I 7 5345.
                           3.  An order that this motion be heard together with any motions and or other
                           proceedings to be heard in proceedings20081281722 and 2014175345.
                           4. An order pursuant to Section 98(1 Xb) of the Civil Procedure Act 2005 that
                           Anthony Stuart Foate pay or indemnify the defendant, Susan Melinda Kellert
                           for legal costs which she incurred in proceedings 2008/281722.
                           5.  ln the alternative to 4 above, an order pursuant to Section 99(2)(c) of the
                           Civil Procedure Act 2005 that Anthony Stuart Foate indemnify the defendant,
                           Susan Melinda Kellert for legal costs which she incurred in proceedings
                           20081281722.
                           6.   ln the alternative to 4 and 5 above, an order pursuant to Section 348(1Xb)
                           of the Legal Profession Act 2004 that Catalyst Legal Pty Ltd ACN 109 948 692
                           and/or Anthony Stuart Foate indemnify the defendant, Susan Melinda Kellert
                           for legal costs which she incurred in Supreme Court proceedings
                           20081289756.
                           7. An order that the defendant be granted any necessary extension of time
                           for the hearing of this motion.
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 45 of 54




                    B.    An order that the respondents pay the costs of this motion."
        80   ln the appeal proceedings, by way of notice of motion filed 3 February 2015,
             Mrs Kellert seeks the same orders as in the statutory demand proceedings.

        81   The orders concerning the costs claims in these proceedings are to be stood
             over for directions before the Registrar. Accordingly, the final issue for
             determination is that of consolidation. ln each of the three proceedings, Mrs
             Kellert seeks this order.

        Consolidation
        82   UCPR 28.5 deals with consolidation. lt reads:

                    "28.5 Gonsolidation etc of proceedings
                    (cf SCR Part     31   , rule 7; DCR Part 12, rule 7)
                    lf several proceedings are pending in the court and it appears to the court:
                             (a) that they involve a common question, or
                             (b) that the rights to relief claimed in them are in respect   of, or arise
                             out of, the same transaction or series of transactions, or
                             (c) that for some other reason it is desirable to make an order under
                             this rule, the court may order those proceedings to be consolidated, or
                             to be tried at the same time or one immediately after another, or may
                             order any of them to be stayed until after the determination of any
                             other of them.
                                ,t



        83   Mrs Kellert submitted that UCPR 28.5 is not limited in any specific way. There
             is no principle requiring it or any limitation on when it may be exercised: see A
             Goninan & Co v Atlas Sfee/s [2003] NSWSC 956.

        84   As there are notices of motion on foot in each of the statutory demand and
             appeal proceedings, there is no utility in consolidating the proceedings.
             However, I will make an order that Mrs Kellert's notices of motion in the appeal
             proceedings and the statutory demand proceedings be heard together.

       Gonclusion
       85    Proceedings 2014175345 as against the first defendant are dismissed.
             Proceedings 2008/289756 and 20081281722 are listed for directions before the
             Registrar.
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 46 of 54




        86   Costs are discretionary. Costs follow the event. The plaintiff is to pay the first
             defendant's costs on an ordinary basis as agreed or assessed.

             The Court orders that:

             ln proceedings 201 417 5345:

             (1)   I decline to make an order as sought in paragraph [3] of the plaintiff's

             notice of motion filed 3 February 2015.

             (2)   The proceedings are dismissed as against the first defendant.

             (3)   The statement of claim, so far as it relates to the second defendant, is
             stood over for directions before the Registrar at 9.00 am on 31 July 2015.

             (4)   The plaintiff is to pay the first defendant's costs of the proceedings on an
             ordinary basis as agreed or assessed.

             The Court further orders that:

             ln proceedings 2008/289756 and 20081281722:

             (1)   The notices of motion filed 3 February 2015 are listed for directions before
             the Registrar at 9.00 am on 31 July 2015.

             (2) I decline to make the consolidation    order in paragraph [2] of the notices of
             motion filed 3 February 2015.

             (3) Costs are reserved.
             **********
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 47 of 54
                                         4.




                                Exhibit D
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 48 of 54




        NEW SOUTH WALES SUPREME COURT

        CITATION: Fletcher v Davidson [2007] NSWSC 68


        JURISDICTION: Common Law Division
        Professional Negligence List

        FILE NUMBER(S): 20279106

        HEARINGDATE{S):           2 February 2007

        JUDGMENT DATE:            13 February 2007

        PARTIES:
        Stephen Charles Fletcher (Plaintiff)
        Mark Davidson (Uas Davidsons Solicitors)

        JUDGMENT    OF:    Studdert J

        LOWER COURT JURISDICTION:               Not Applicable

        LOWER COURT F|LE NUMBER(S):             Not Applicable

        LOWER COURT JUDICIAL OFFICER:           Not Applicable



        COUNSEL:
        P. Menadue (Plaintiff)
        J. Downing (Defendant)

       SOLICITORS:
       A.J. Law Solicitors (Plaintiff)
       Middletons Lawyers (Defendant)


        CATCHWORDS


       LEGISLATION CITED:
       Uniform Civil Procedure Rules, Pt 21, r 21
       Civil Procedure Act, s 14

       CASES CITED:
       Guinness Peat Limited v Fitzroy Robinson (1987) 1 WLR 1027
       Kang v Kwan & Ors [201] NSWSC 698
       Lake Cumberline Pty Limited v Effem Foods Pty Limited (1994) 126 ALR 58
       Seven Network Limited v News Limited [2005] FCA 142
       Swaab v Commissioner of New South Wales Police Service [2005] NSWSC 901
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 49 of 54




        DECISION:
         1. Order that the defendant, within twenty-eight days, serve upon the plaintiff a
        further list of documents in which in Pt 1B(i) the defendant identifies those
        documents in respect of which there appears to be an entitlement to claim privilege.
        2. Order that the supporting affidavit of the defendant states in respect of any
        document concerning which there appears to be an entitlement to make the claim for
        privilege the facts relied on as supporting the apparent entitlement. 3. On the
        defendant's notice of motion, the requirements of r 21.3 and r 21.4 are varied to the
        extent I have indicated but the defendant's notice of motion is othenruise stood over
        generally with liberty to restore on three days notice. 4. Order that the defendant pay
        the plaintiff's costs of the plaintiffs notice of motion.


        JUDGMENT


                IN THE SUPREME COURT
                OF NEW SOUTH WALES
                COMMON LAW DIVISION
                PROF'ESSIONAL NEGLIGENCE LIST




                STUDDERT J


                Tuesday 13 February 2007



                20279t06          STEPHEN CHARLES FLETCHER                 v   MARK DAVIDSON          (Uas
                                  DAVTDSONS SOLICITORS)



                JUDGMENT

        I       HIS HONOUR: There are presently two notices of motion before the Court, one filed by         each party



                The   plaintiffs motion

       2         The plaintiff seeks an order that the defendant be required to serye a further and better list of
       documents in which privilege is claimed only in respect of documents both in the first and second list for which
       there is a valid claim. In the alternative, the plaintiffseeks an order that the defendant make available to the
       plaintiffall documents that are listed in Pt 1B(i) of the first and second lists.


                The defendant's motion


       3        The defendant seeks an order that it be excused from strict compliance with Pt   2l r 21.3 of the
       Uniform Civil Procedure Rules.


                The nature ofthe cause
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 50 of 54




        4        At the outset it is desirable that the nature of the cause and the issues be summarised.


        5         The defendant is a solicitor who acted for the plaintiff at a time when the plaintiff lent money to a Mr
        Donald-Oates (the borrower). It is alleged that the defendant breached his duties both in contract and in tort in
        failing properly to advise the plaintiffabout the risks of the transaction including the possible inadequacy of an
        unregistered mortgage offered by way ofsecurity. It is also alleged that the defendant breached his fiduciary
        duty, putting himself in a position of possible conflict in a situation where he acted not only for the plaintiff but
        for the borrower. The borrower defaulted in making repayment of the loan and the amount claimed in the
        statement of claim is in excess of $1 million. The borrower was made bankrupt on 15 November 2005.


        6        In short, the defendant denies liability to the plaintiff.


                 The discovery process thus far


        7         Consent orders as to discovery filed on 19 June 2006 provided that the parties nominate categories of
        documents for discovery by I 0 July 2006 and that they serve verified lists of documents by 24 July 2006. The
        defendant, on 25 September 2006, verifted a list of documents, affirming that the documents in Pt 1A and 1B of
        the list were within his possession. In paras 5 and 6 the issue of privilege was raised concerning those
        documents referred to in Pt 18. No issue here arises as to the claim for privilege raised in para 6 of the affidavit
        of discovery, which paragraph refers to the documents listed in Pt 1B(ii) and Pt 1B(iii). However, in para 5 of
        the affidavit the issue of privilege is raised in relation to the documents in Pt lB(i), and it is affirmed that the
        documents there listed "may be privileged from production on the grounds set out in that part" .


        8        Turning to 'that part", the following is stated:


                          "B. Documents where privilege may be or is claimed


                          (i) Client Legal Privilege or some other privilege may be claimed by Cameron Donald-Oates
                          or another person over the following documents and parts of documents pursuant to Division
                          1 ofPart 3.10 ofthe Evidence Act 1995."



       9         A claim for privilege was similatly expressed in the defendant's second list of documents (exhibited to
       the affidavit of Toby Colin Blyth and appearing at p 104 of the exhibit).


       l0        The plaintiffhere submits that the defendant has failed to satisfo his obligations as to discovery in the
       affidavit and lists described above. The defendant resists the claim for the relief sought by the plaintiff. It is
       contended on his behalf that he has done what is required of him. Alternatively, if there has been a failure to
       comply with the rules, he seeks to be excused from further compliance, and hence his notice of motion seeking
       an order pursuant to s 14 of the Civil Procedure Act.



                The competing submissions


        11 Mr Menadue, appearing for the plaintiff, submitted that there has been a failure to comply with the
       requirements of Pt 2l r 2I.3. This provision requires that the defendant's list of documents "must identifu any
       document that is claimed to be a privileged document, and speciff the circumstances under which the privilege
       is claimed to arise." Mr Menadue submitted also that the defendant's supporting affidavit is deficient and that r
       21.4 has not been satisfied. Hence, in para 5 the defendant does no more than to affirm that the documents
       referred to may be privileged on the grounds set out in Pt lB(i) and, going to that part of the list, what is stated
       is that privilege may be claimed by (the bonower) or another person over the documents that are then listed.
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 51 of 54




        There has been no specihc assertion ofa claim ofprivilege and there has been no attempt to state the
        circumstances under which the privilege is claimed to arise.


        12        For his part, Mr Downing, on behalf of the defendant, has submitted that there has been compliance by
        the defendant with his obligations in that he has done the best he can do. The documents identified in the list in
        relation to which privilege is expressed in the manner set out above are documents concerning which the
        defendant has no claim ofprivilege. Any claim would be the claim ofthe borrower or one ofthe other persons
        in whom in the circumstances the right to claim may arise and may be asserted.


         13 The obligation as to discovery arises conceming documents taken to be relevant to a fact in issue as
        defined in Pt 21 r 2l.l(2). These motions have proceeded upon the basis that the documents are to be taken to
        be relevant to a fact in issue. The documents in the list are described in general terms, but it is to be infened
        that they came into existence or into the possession of the defendant whilst he was acting for the borrower and
        associated companies. There is an affidavit sworn by the defendant on 8 November 2006 which evidences that
        the defendant started to act for the borrower in 1998 and thereafter he acted for associated companies as well.
        He acted for the bonower in relation to an advertising business in which he was involved and later he acted for
        him in respect of property development. Then, in June 2003, the defendant commenced to act for the borrower
        in connection with the acquisition and sale ofproperties. It is to be noted that the loan transaction was in
        December 2003.


        14        The defendant through his solicitors has written to the borrower care of his trustee in bankruptcy
        seeking to be advised whether the borrower makes a claim for privilege concerning any of the documents in Pt
        1B(i). A similar letter has been written to other persons and companies identified in the material exhibited to
        Mr Blyth's affidavit. Some seventeen companies, apparently associated with the borrower company, are
        identified in a letter written by the defendant's solicitors to the plaintiff s solicitors on 2 November 2006. Thus
        far there has been a lack ofresponse from the various addressees.


        15 As I indicated in the course of submissions, I do not consider that the defendant has complied with the
        requirements ofPt21 r 21.3(2)(d). Hence I afforded to the defendant the opportunity to seek the reliefnow
        sought pursuant to s 14 of the Civil Procedure Act. In determining what orders it is appropriate to make on the
        notices of motion before the Court, it is necessary that there be due regard to relevant matters of principle which
        I will now record.


                 Relevant matters of principle


       16 1.             There is a requirement that a list ofdocuments for discovery purposes be prepared after
       careful and thorough search and inquiry and the deponent to the affidavit supporting the list must pay strict
       regard to Pr2l r 21.4(2) of the Uniform Civil Procedure Rules and the responsibility which is involved in
       making the supporting affidavit. Rule 21.4 requires that the maker of the affidavit depose to having made
       "reasonable inquiries" as to the existence and location ofthe documents listed.



                 2        The solicitor for the maker of the affidavit must be alert to the issue of privilege when the list

                          of documents is being prepared, and claim privilege on behalf of his clients when appropriate,
                          unless the privilege is waived.



                          It   follows that the solicitor must ensure that only documents not attracting privilege       are

                          disclosed by the discovery process. Thus,       in   Guinness Peat Limited   v Fitzrov Robinson
                          (1987)   I WLR   1027 Slade LJ, with whom the other members of the Court of Appeal agreed,

                          said at 1045:
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 52 of 54




                             "...the party giving discovery...should ensure that only documents             in respect of
                             which no claim of privilege is made should be disclosed."



                   See, generally,   Rilev. Solicitors' Manual at 10,025   as   to the lawyer's responsibility in relation
                   to privilege.



             4.    As to waiver of privilege, it is, of course, the privilege of the client, not his solicitor, and it is

                   for the client to determine whether to maintain or waive privilege. I refer to the statement of
                   principle in Kans v Kwan [2001] NSWSC 698 where Santow J said:


                             "It must be remembered that the privilege is that of the client. Neither solicitor nor an
                             intermediary (who is the agent of either the client or the solicitor) can without the
                             client's authority either consent to the material being adduced or, again without
                             instructions, abandon that obligation that goes with a solicitor's retainer, to maintain
                             the privilege. The powers and duties ofthe solicitor and the agent are not affected by
                             the termination of the solicitor-client relationship or the agency; see Attorney
                             General (NT) v Maurice (1986) 65 ALR 230 at235 per Woodward J.


                             30       It is not enough that the solicitor refrain from disclosing a privileged
                             communication. It is well-settled that if he or she does disclose, that solicitor may be
                             liable to the client tbr damages for breach of duty; see "Cross on Evidence"
                             (Butterworlhs) 4th ed by D Byrne and J D Heydon at 707. The lawyer's duty goes
                             further than this. It is to do that lawyer's best to ensure that a valid claim for privilege
                             is not lost; see Rosenbergv Jaine [1983] NZLR 1 at7 per Davison CJ; Commissioner
                             of Taxation (Cth) v Citibank Ltd (1989) 85 ALR 588 at 596 per Bowen CJ and Fisher
                             J; State Drug Crime Commission v Larsson (1991) 53 A Crim R l3l at 134 per
                             Newman I; Commissioner of Australian Federal Police v Propend Finance Pty Ltd
                             (1997) 9l A Crim R 451 at 522 per Kirby J. Cf Tuckiar v The King (1934) 52 CLR
                             335 at346 per Gavan DufS CJ, Dixon, Evatt and McTiernan JJ."



             5    Where privilege      is   claimed, the making    of the claim should follow a thoughtful and
                  responsible assessment as to whether the claim is attracted to the document in question. Mr

                  Menadue referred in submissions to Seven Network Limited v News Limited [2005] FCA 142

                  where Tamberlin J refened with apparent approval to the submissions of counsel in that case:


                             "The obligation of a person veriSing a list of documents in respect of which legal
                             professional privilege is claimed is to consider the documents and make a careful and
                             reliable evaluation of whether it is proper to make the claim."



                  In my opinion, the obligation of a claimant was appropriately           expressed   in the   above cited
                  passage.



             6.   Since it is the client's privilege and it is for the client to determine whether that privilege is to

                  be waived,   it follows that the privilege continues until waived by      the person entitled to assert

                  the privilege at the relevant   time. Counsel referred to Lake Cumberline Pty Limited v Effem
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 53 of 54




                           Foods Ptv Limited (1994) 126 ALR 58 (see in particular the judgment of Tamberlin J at

                           65[30]) and Swaab v Commissioner of New South Wales Police Service [2005] NSWSC 901.
                           These decisions support the proposition I have stated.


        17        The requirements of Pt 2l r 2l .3 and the requirements of Pt 2 I r 21 .4 concerning the affidavit
        supporting the list ofdocuments are entirely consistent with the principles I have stated above and the need to
        assert the claim of privilege and the circumstances under which the privilege is claimed to arise are to be seen
        with the above principles in mind.


        l8         The documents presently filed by the defendant do not address in a satisfactory form the requirements
        of r 2l .3 and the affidavit in support does not satisfactorily address the requirements of r 2l.4 either. The facts
        relied on as establishing the possible existence ofprivilege are not stated.


         19 Ought the Court dispense with the requirement of the rules identified in the circumstances of this case?
        This brings me to the defendant's application under s 14 of the Civil Procedure Act. The section affords the
        mechanism for some relaxation of the requirements of any rule of court where the need for this becomes
        evident. However, the purpose behind the rule under consideration should not be ignored and any relaxation of
        its requirements should only be to the extent necessary to meet the circumstances under consideration.


        20        In the present case the defendant does not know whether those whose privilege may fall to be
        considered would wish to maintain or waive the privilege. Strictly speaking, where a document attracts
        privilege the privilege remains until waived and the defendant cannot waive privilege on his own initiative. On
        the other hand, the defendant is not in a position to positively assert that a claim for privilege is being
        maintained. It does not appear that the defendant is equipped with knowledge as to whether any person entitled
        to claim privilege has any interest in maintaining it.


        2l       It seems to me that the defendant's circumstances call fbr some relaxation of the requirements of the
       relevant rules. The defendant ought to be permitted, having evaluated the relevant material, to state in his
       affidavit that the documents as to which he forms such a judgment "appear to be documents to which privilege
       attaches". The defendant must, however, state the facts relied upon as establishing the existence of the
       privilege. The defendant may state, where appropriate, that he is not aware whether the person entitled to
       maintain the claim to privilege seeks to maintain or waive that claim.


       22         I am not persuaded, however, that any further relaxation ofthe requirements ofthe discovery rules is
       necessary in the present circumstances. The defendant ought not to be permitted to rely upon the documents
       presently filed without further attention to r 21.3 and to r 21.4. It is necessary that there be due consideration of
       the documents in Sch 1B(i) to see whether a claim for privilege is properly maintainable and if such be the case
       then the circumstances in which that claim is made should be specified. The documents to be considered are,
       after all, in the defendant's possession, and presumably came into his possession in the course ofhis activities as
       a solicitor. The defendant ought to be able to form ajudgment as to whether documents appear to be documents
       to which privilege attaches and to complete his affidavit accordingly. If, having considered the affidavit and
       what is stated in it, the plaintiff wishes to challenge a privilege claim in respect of any particular document(s),
       then the court can consider the issue arising and the person whose claim for privilege it is could be given the
       opportunity to be heard ifneed be.


       23       It may be that the need may emerge for further relaxation of the requirements of the rules after the
       defendant addresses the task set, and for this reason I will stand the defendant's notice ofmotion over generally
       with liberty to restore it on three days notice.


       24       The plaintiffhas been substantially successful on his notice ofmotion and he should now have an order
       for costs in his favour.
Case 9:18-cv-80176-BB Document 394-1 Entered on FLSD Docket 02/11/2020 Page 54 of 54




        25        For the above reasons, I make the following orders:



                          Order that the defendant, within twenty-eight days, serve upon the plaintiff a further list              of
                          documents in which in Pt 1B(i) the defendant identihes those documents in respect of which

                          there appears to be an entitlement to claim privilege.



                  2       Order that the supporting affidavit      of the defendant      states   in   respect   of any   document
                          conceming which there appears to be an entitlement to make the claim for privilege the facts

                          relied on as supporting that apparent entitlement.



                  -t      On the defendant's notice of motion, the requirements of         r 21.3 and r 2l.4      are varied   to the
                          extent I have indicated but the defendant's notice ofmotion is otherwise stood over generally

                          with liberty to restore on three days notice.


                  4.      Order that the defendant pay the   plaintifls   costs of the plaintiff s notice of motion.


        ***** **:t,t:t




        LAST UPDATED: 13 February 2007
